Exhibit 10.1
EXECUTION COPY
 
TIDEWATER INC.
and
CERTAIN SUBSIDIARIES
$425,000,000
Aggregate Principal Amount
Senior Notes
$42,500,000 3.28% Senior Notes, Series A, due December 30, 2015
$44,500,000 3.90% Senior Notes, Series B, due December 30, 2017
$25,000,000 3.95% Senior Notes, Series C, due December 30, 2017
$25,000,000 4.12% Senior Notes, Series D, due December 30, 2018
$25,000,000 4.17% Senior Notes, Series E, due December 30, 2018
$50,000,000 4.33% Senior Notes, Series F, due December 30, 2019
$100,000,000 4.51% Senior Notes, Series G, due December 30, 2020
$65,000,000 4.56% Senior Notes, Series H, due December 30, 2020
$48,000,000 4.61% Senior Notes, Series I, due December 30, 2022
 
NOTE PURCHASE AGREEMENT
 
Dated as of September 9, 2010
 

         
 
  Series A PPN: 88643@ AA4   Series F PPN: 88643@ AF3
 
  Series B PPN: 88643@ AB2   Series G PPN: 88643@ AG1
 
  Series C PPN: 88643@ AC0   Series H PPN: 88643@ AH9
 
  Series D PPN: 88643@ AD8   Series I PPN: 88643@ AJ5
 
  Series E PPN: 88643@ AE6    

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section         Page   1.   AUTHORIZATION OF NOTES     1  
 
                2.   SALE AND PURCHASE OF NOTES     2  
 
                3.   CLOSING     2  
 
                4.   CONDITIONS TO CLOSING     3  
 
  4.1.   Representations and Warranties     3  
 
  4.2.   Performance; No Default     3  
 
  4.3.   Compliance Certificates     3  
 
  4.4.   Opinions of Counsel     3  
 
  4.5.   Purchase Permitted By Applicable Law, etc.     4  
 
  4.6.   Sale of Other Notes     4  
 
  4.7.   Payment of Special Counsel Fees     4  
 
  4.8.   Private Placement Number     4  
 
  4.9.   Changes in Corporate Structure     4  
 
  4.10.   Credit Agreement     4  
 
  4.11.   Proceedings and Documents     4  
 
  4.12.   Funding Instructions     5  
 
                5.   REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS     5  
 
  5.1.   Organization; Power and Authority     5  
 
  5.2.   Authorization, etc.     5  
 
  5.3.   Disclosure     5  
 
  5.4.   Organization and Ownership of Shares of Subsidiaries     6  
 
  5.5.   Financial Statements     6  
 
  5.6.   Compliance with Laws, Other Instruments, etc.     6  
 
  5.7.   Governmental Authorizations, etc.     7  
 
  5.8.   Litigation; Observance of Statutes and Orders     7  
 
  5.9.   Taxes     7  
 
  5.10.   Title to Property; Leases     8  
 
  5.11.   Licenses, Permits, etc.     8  
 
  5.12.   Compliance with ERISA     8  
 
  5.13.   Private Offering by the Company     9  
 
  5.14.   Use of Proceeds; Margin Regulations     9  
 
  5.15.   Existing Indebtedness     9  
 
  5.16.   Foreign Assets Control Regulations, etc.     10  
 
  5.17.   Status under Certain Statutes     11  
 
  5.18.   Environmental Matters     11  
 
  5.19.   Solvency of Obligors     11  
 
                6.   REPRESENTATIONS OF THE PURCHASERS     12  

i



--------------------------------------------------------------------------------



 



                  Section         Page  
 
  6.1.   Purchase for Investment     12  
 
  6.2.   Source of Funds     12  
 
                7.   INFORMATION AS TO OBLIGORS     13  
 
  7.1.   Financial and Business Information     13  
 
  7.2.   Officer’s Certificate     16  
 
  7.3.   Electronic Delivery     16  
 
  7.4.   Inspection     17  
 
                8.   PREPAYMENT OF THE NOTES     17  
 
  8.1.   No Scheduled Prepayments     17  
 
  8.2.   Optional Prepayments with Make-Whole Amount     17  
 
  8.3.   Mandatory Offer to Prepay Upon Change of Control     18  
 
  8.4.   Allocation of Partial Prepayments     19  
 
  8.5.   Maturity; Surrender, etc.     20  
 
  8.6.   Purchase of Notes     20  
 
  8.7.   Make-Whole Amount     20  
 
                9.   AFFIRMATIVE COVENANTS     21  
 
  9.1.   Compliance with Law     22  
 
  9.2.   Insurance     22  
 
  9.3.   Maintenance of Properties     22  
 
  9.4.   Payment of Taxes     22  
 
  9.5.   Corporate Existence, etc.     23  
 
  9.6.   Books and Records     23  
 
                10.   NEGATIVE COVENANTS     23  
 
  10.1.   Consolidated Debt     23  
 
  10.2.   Priority Debt     23  
 
  10.3.   Indebtedness of Subsidiaries     23  
 
  10.4.   Liens     24  
 
  10.5.   Mergers, Consolidations, etc.     26  
 
  10.6.   Sale of Assets     27  
 
  10.7.   Subsidiary Guaranty     28  
 
  10.8.   Nature of Business     28  
 
  10.9.   Transactions with Affiliates     28  
 
  10.10.   Terrorism Sanctions Regulations     29  
 
                11.   EVENTS OF DEFAULT     29  
 
                12.   REMEDIES ON DEFAULT, ETC     31  
 
  12.1.   Acceleration     31  
 
  12.2.   Other Remedies     31  
 
  12.3.   Rescission     32  
 
  12.4.   No Waivers or Election of Remedies, Expenses, etc.     32  
 
                13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     32  

ii



--------------------------------------------------------------------------------



 



                  Section         Page  
 
  13.1.   Registration of Notes     32  
 
  13.2.   Transfer and Exchange of Notes     33  
 
  13.3.   Replacement of Notes     33  
 
                14.   PAYMENTS ON NOTES     33  
 
  14.1.   Place of Payment     33  
 
  14.2.   Home Office Payment     34  
 
                15.   EXPENSES, ETC     34  
 
  15.1.   Transaction Expenses     34  
 
  15.2.   Survival     35  
 
                16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT     35  
 
                17.   AMENDMENT AND WAIVER     35  
 
  17.1.   Requirements     35  
 
  17.2.   Solicitation of Holders of Notes     35  
 
  17.3.   Binding Effect, etc.     36  
 
  17.4.   Notes held by Obligors, etc.     36  
 
                18.   NOTICES     37  
 
                19.   REPRODUCTION OF DOCUMENTS     37  
 
                20.   CONFIDENTIAL INFORMATION     37  
 
                21.   SUBSTITUTION OF PURCHASER     38  
 
                22.   MISCELLANEOUS     39  
 
  22.1.   Successors and Assigns     39  
 
  22.2.   Payments Due on Non-Business Days     39  
 
  22.3.   Severability     39  
 
  22.4.   Construction     39  
 
  22.5.   Counterparts     39  
 
  22.6.   Governing Law     40  

iii



--------------------------------------------------------------------------------



 



         
SCHEDULE A
  —   Information Relating to Purchasers
SCHEDULE B
  —   Defined Terms
SCHEDULE 4.9
  —   Changes in Corporate Structure
SCHEDULE 5.3
  —   Disclosure Materials
SCHEDULE 5.4
  —   Subsidiaries and Ownership of Subsidiary Stock
SCHEDULE 5.5
  —   Financial Statements
SCHEDULE 5.8
  —   Certain Litigation
SCHEDULE 5.11
  —   Licenses, Permits, etc.
SCHEDULE 5.14
  —   Use of Proceeds
SCHEDULE 5.15
  —   Indebtedness
SCHEDULE 10.3
  —   Indebtedness of Subsidiaries
SCHEDULE 10.4
  —   Liens; Sale-Leaseback Arrangements
EXHIBIT 1(a)
  —   Form of Series A Senior Note
EXHIBIT 1(b)
  —   Form of Series B Senior Note
EXHIBIT 1(c)
  —   Form of Series C Senior Note
EXHIBIT 1(d)
  —   Form of Series D Senior Note
EXHIBIT 1(e)
  —   Form of Series E Senior Note
EXHIBIT 1(f)
  —   Form of Series F Senior Note
EXHIBIT 1(g)
  —   Form of Series G Senior Note
EXHIBIT 1(h)
  —   Form of Series H Senior Note
EXHIBIT 1(i)
  —   Form of Series I Senior Note
EXHIBIT 1(j)
  —   Form of Subsidiary Guaranty
EXHIBIT 4.4(a)
  —   Form of Opinion of Special Counsel for the Obligors
EXHIBIT 4.4(b)
  —   Form of Opinion of Special Counsel to the Purchasers

iv



--------------------------------------------------------------------------------



 



TIDEWATER INC.
AND
CERTAIN SUBSIDIARIES
Pan-American Life Center
601 Poydras Street
New Orleans, LA 70130
(504) 568-1010
Fax: (504) 566-4559
$425,000,000
Aggregate Principal Amount
Senior Notes
$42,500,000 3.28% Senior Notes, Series A, due December 30, 2015
$44,500,000 3.90% Senior Notes, Series B, due December 30, 2017
$25,000,000 3.95% Senior Notes, Series C, due December 30, 2017
$25,000,000 4.12% Senior Notes, Series D, due December 30, 2018
$25,000,000 4.17% Senior Notes, Series E, due December 30, 2018
$50,000,000 4.33% Senior Notes, Series F, due December 30, 2019
$100,000,000 4.51% Senior Notes, Series G, due December 30, 2020
$65,000,000 4.56% Senior Notes, Series H, due December 30, 2020
$48,000,000 4.61% Senior Notes, Series I, due December 30, 2022
Dated as of September 9, 2010
TO EACH OF THE PURCHASERS LISTED IN THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
          TIDEWATER INC., a Delaware corporation (the “Company”), and each
Subsidiary of the Company signing the signature page to this Agreement (each
such Subsidiary and the Company, an “Obligor,” and collectively the “Obligors”),
jointly and severally, agree with you as follows:
1. AUTHORIZATION OF NOTES.
          The Obligors have authorized the issue and sale of $425,000,000 of
Senior Notes, consisting of (i) $42,500,000 aggregate principal amount of their
3.28% Senior Notes, Series A, due December 30, 2015 (the “Series A Notes”); (ii)
$44,500,000 aggregate principal amount of their 3.90% Senior Notes, Series B,
due December 30, 2017 (the “Series B Notes”); (iii) $25,000,000 aggregate
principal amount of their 3.95% Senior Notes, Series C, due December 30, 2017
(the “Series C Notes”); (iv) $25,000,000 aggregate principal amount of their
4.12% Senior Notes, Series D, due December 30, 2018 (the “Series D Notes”); (v)
$25,000,000

 



--------------------------------------------------------------------------------



 



aggregate principal amount of their 4.17% Senior Notes, Series E, due
December 30, 2018 (the “Series E Notes”); (vi) $50,000,000 aggregate principal
amount of their 4.33% Senior Notes, Series F, due December 30, 2019 (the
“Series F Notes”); (vii) $100,000,000 aggregate principal amount of their 4.51%
Senior Notes, Series G, due December 30, 2020 (the “Series G Notes”); (viii)
$65,000,000 aggregate principal amount of their 4.56% Senior Notes, Series H,
due December 30, 2020 (the “Series H Notes”); and (ix) $48,000,000 aggregate
principal amount of their 4.61% Senior Notes, Series I, due December 30, 2022
(the “Series I Notes” and collectively with the Series A Notes, the Series B
Notes, the Series C Notes, the Series D Notes, the Series E Notes, the Series F
Notes, the Series G Notes and the Series H Notes, the “Notes”, such term to
include any such Notes issued in substitution therefor pursuant to Section 13 of
this Agreement). The Notes shall be substantially in the form set out in
Exhibits 1(a), 1(b), 1(c), 1(d), 1(e), 1(f), 1(g), 1(h) or 1(i) as appropriate,
with such changes therefrom, if any, as may be approved by you, the Other
Purchasers and the Obligors. Certain capitalized terms used in this Agreement
are defined in Schedule B; references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement. The Notes will be guaranteed by any Subsidiary that is not an Obligor
and in the future becomes a guarantor of, or otherwise becomes obligated in
respect of, any Indebtedness to banks under the Credit Agreement (individually,
a “Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”) pursuant
to a guaranty in substantially the form of Exhibit 1(j) (the “Subsidiary
Guaranty”). The Notes will be unsecured and will rank pari passu with the
Obligors’ Indebtedness to banks under the Credit Agreement and with all other
senior unsecured Indebtedness of the Obligors.
2. SALE AND PURCHASE OF NOTES.
          Subject to the terms and conditions of this Agreement, the Obligors
will issue and sell to you and each of the other purchasers named in Schedule A
(the “Other Purchasers”), and you and the Other Purchasers will purchase from
the Obligors, at each Closing provided for in Section 3, Notes in the principal
amount and series specified opposite your names in Schedule A at the purchase
price of 100% of the principal amount thereof. Your obligation hereunder and the
obligations of the Other Purchasers are several and not joint obligations and
you shall have no obligation and no liability to any Person for the performance
or non-performance by any Other Purchaser hereunder.
3. CLOSING.
          The sale and purchase of the Notes to be purchased by you and the
Other Purchasers shall occur at the offices of Foley & Larder LLP, 321 North
Clark Street, Suite 2800, Chicago, Illinois 60654-5313, at 9:00 a.m., at
closings on October 15, 2010 (the “First Closing”) and on December 30, 2010 (the
“Second Closing” and, together with the First Closing, the “Closing”) or on such
other Business Day thereafter as may be agreed upon by the Obligors and you and
the Other Purchasers. The Series A Notes, the Series B Notes, the Series D
Notes, the Series F Notes, the Series G Notes and the Series I Notes will be
issued at the First Closing. The Series C Notes, the Series E Notes and the
Series H Notes will be issued at the Second Closing. At each Closing the
Obligors will deliver to you the Notes to be purchased by you at such Closing in
the form of a single Note (or such greater number of Notes in denominations of
at least $500,000 as you may request) dated the date of such Closing and
registered in your name (or in the name of your nominee), against delivery by
you to the Obligors or their order of

2



--------------------------------------------------------------------------------



 



immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Obligors to
account number 304607517, FBO: Tidewater, Inc. at JPMorgan Chase Bank N.A., New
York, New York, ABA No. 021000021. If at the applicable Closing the Obligors
fail to tender such Notes to you as provided above in this Section 3, or any of
the conditions specified in Section 4 shall not have been fulfilled to your
satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such nonfulfillment.
4. CONDITIONS TO CLOSING.
          Your obligation to purchase and pay for the Notes to be sold to you at
each Closing is subject to the fulfillment to your satisfaction, prior to or at
such Closing, of the following conditions:
4.1. Representations and Warranties.
          The representations and warranties of the Obligors in this Agreement
shall be correct when made and at the time of each Closing.
4.2. Performance; No Default.
          The Obligors shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by them prior to or at such Closing and after giving effect to the issue and
sale of the Notes (and the application of the proceeds thereof as contemplated
by Schedule 5.14) no Default or Event of Default shall have occurred and be
continuing.

4.3.   Compliance Certificates.

     (a) Officer’s Certificate. The Obligors shall have delivered to you an
Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificate. The Company and each other Obligor shall have
delivered to you a certificate certifying as to the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of the Notes and the Agreement.
4.4. Opinions of Counsel.
          You shall have received opinions in form and substance satisfactory to
you, dated the date of such Closing (a) from Jones Walker, special counsel for
the Obligors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as you or your
counsel may reasonably request (and the Obligors instruct their counsel to
deliver such opinion to you) and (b) from Foley & Lardner LLP, your special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as you may reasonably request.

3



--------------------------------------------------------------------------------



 



4.5. Purchase Permitted By Applicable Law, etc.
          On the date of each Closing your purchase of Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which you are
subject, without recourse to provisions (such as Section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (ii) not
violate any applicable law or regulation (including, without limitation,
Regulation U, T or X of the Board of Governors of the Federal Reserve System)
and (iii) not subject you to any tax, penalty or liability under or pursuant to
any applicable law or regulation, which law or regulation was not in effect on
the date hereof. If requested by you, you shall have received an Officer’s
Certificate certifying as to such matters of fact as you may reasonably specify
to enable you to determine whether such purchase is so permitted.
4.6. Sale of Other Notes.
          Contemporaneously with each Closing the Obligors shall sell to the
Other Purchasers and the Other Purchasers shall purchase the Notes to be
purchased by them at such Closing as specified in Schedule A.
4.7. Payment of Special Counsel Fees.
          Without limiting the provisions of Section 15.1, the Obligors shall
have paid on or before each Closing the fees, charges and disbursements of your
special counsel referred to in Section 4.4, to the extent reflected in a
statement of such counsel rendered to the Obligors at least one Business Day
prior to such Closing.
4.8. Private Placement Number.
          A Private Placement Number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the Securities Valuation Office of the National
Association of Insurance Commissioners) shall have been obtained by Foley &
Lardner LLP for each series of the Notes.
4.9. Changes in Corporate Structure.
          Except as specified in Schedule 4.9, no Obligor shall have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
4.10. Credit Agreement.
          You and your special counsel shall have been provided with a copy of
the Credit Agreement as currently in effect.
4.11. Proceedings and Documents.
          All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions

4



--------------------------------------------------------------------------------



 



shall be satisfactory to you and your special counsel, and you and your special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as you or they may reasonably request.
4.12. Funding Instructions.
          At least three Business Days prior to the date of each Closing, you
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited
5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.
          The Obligors, jointly and severally, represent and warrant to you
that:
5.1. Organization; Power and Authority.
          Each Obligor is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Obligor has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.
5.2. Authorization, etc.
          This Agreement and the Notes have been duly authorized by all
necessary corporate action on the part of each Obligor, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of each Obligor enforceable against such
Obligor in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
5.3. Disclosure.
          The Obligors, through their agent, Wells Fargo Securities, LLC, have
delivered to you and each Other Purchaser a copy of a Private Placement
Memorandum, dated August 2010 (the “Memorandum”), relating to the transactions
contemplated hereby. Except as disclosed in Schedule 5.3, this Agreement, the
Memorandum, the documents, certificates or other writings identified in
Schedule 5.3 and the financial statements listed in Schedule 5.5, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they

5



--------------------------------------------------------------------------------



 



were made. Except as disclosed in the Memorandum or as expressly described in
Schedule 5.3, or in one of the documents, certificates or other writings
identified therein, or in the financial statements listed in Schedule 5.5, since
March 31, 2010, there has been no change in the financial condition, operations,
business or properties of the Company or any Subsidiary, except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.
5.4. Organization and Ownership of Shares of Subsidiaries.
     (a) Schedule 5.4 is (except as noted therein) a complete and correct list
of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, the percentage of shares of each
class of its capital stock or similar equity interests outstanding owned by the
Company and each other Subsidiary and whether such Subsidiary is an Obligor.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
5.5. Financial Statements.
          The Obligors have delivered to you and each Other Purchaser copies of
the financial statements of the Company and its Subsidiaries listed on
Schedule 5.5. All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial condition of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).
5.6. Compliance with Laws, Other Instruments, etc.
          The execution, delivery and performance by each Obligor of this
Agreement and the Notes will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of any Obligor or any other Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate

6



--------------------------------------------------------------------------------



 



charter or by-laws, or any other Material agreement or instrument to which any
Obligor or any other Subsidiary is bound or by which any Obligor or any other
Subsidiary or any of their respective properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to any Obligor or any other Subsidiary or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to any Obligor or any other Subsidiary.
5.7. Governmental Authorizations, etc.
          No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by any Obligor of this Agreement or the
Notes.
5.8. Litigation; Observance of Statutes and Orders.
     (a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Obligors, threatened against or
affecting any Obligor or any other Subsidiary or any property of any Obligor or
any other Subsidiary in any court or before any arbitrator of any kind or before
or by any Governmental Authority that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
     (b) No Obligor or any other Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
Environmental Laws and the USA Patriot Act) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.9. Taxes.
          The Company and its Subsidiaries have filed all income tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes, shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Federal income tax
returns of the Company and its Subsidiaries have been audited by the Internal
Revenue Service, and all taxes shown in such returns or finally determined by
the Internal Revenue Service to be due have been paid, for all fiscal years up
to and including the fiscal year ended March 31, 2007.

7



--------------------------------------------------------------------------------



 



5.10. Title to Property; Leases.
          The Company and its Subsidiaries have good and sufficient title to
their respective Material properties, including all such properties reflected in
the most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except for those defects
in title and Liens that, individually or in the aggregate, would not have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.
5.11. Licenses, Permits, etc.
          Except as disclosed in Schedule 5.11, the Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, service marks, trademarks and trade names, or rights thereto, that
are Material, without known conflict with the rights of others, except for those
conflicts that, individually or in the aggregate, would not have a Material
Adverse Effect.
5.12. Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans) that is a defined benefit pension
plan qualified under Code Section 401(a), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by an amount that, individually or in the
aggregate, is Material. The term “benefit liabilities” has the meaning specified
in section 4001 of ERISA and the terms “current value” and “present value” have
the meaning specified in section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or

8



--------------------------------------------------------------------------------



 



4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.
     (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material or has been
disclosed in the most recent audited consolidated financial statements of the
Company and its Subsidiaries.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax would be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.
5.13. Private Offering by the Company.
          No Obligor or anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than you, the Other Purchasers and not more than 47 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. No Obligor or anyone acting on its behalf has taken, or will take,
any action that would subject the issuance or sale of the Notes to the
registration requirements of Section 5 of the Securities Act.
5.14. Use of Proceeds; Margin Regulations.
          The Obligors will apply the proceeds of the sale of the Notes for
general corporate purposes, to repay Indebtedness and to fund capital
expenditures as set forth in Schedule 5.14. No part of the proceeds from the
sale of the Notes will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve any Obligor in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
5.15. Existing Indebtedness.
          Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of June 30, 2010 and the date hereof, since which date there has been no
Material change in the amounts, interest rates,

9



--------------------------------------------------------------------------------



 



sinking funds, installment payments or maturities of the Indebtedness of the
Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that is outstanding in an aggregate principal amount in excess of
$5,000,000 and that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
5.16. Foreign Assets Control Regulations, etc.
     (a) Neither the Company nor any Subsidiary is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, in violation of any law or regulation, (x) any OFAC
Listed Person or (y) the government of a country subject to comprehensive U.S.
economic sanctions administered by OFAC, currently Iran, Sudan, Cuba, Burma,
Syria and North Korea (each OFAC Listed Person and each other entity described
in clause (ii), a “Blocked Person”).
     (b) No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Subsidiary, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.
     (c) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Subsidiary (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate, in the judgment of the Company, to the circumstances (in any event
as required by applicable law), to ensure that the Company and each Subsidiary
is and will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.
     (d) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that
such Act applies to the Company.

10



--------------------------------------------------------------------------------



 



5.17. Status under Certain Statutes.
          No Obligor or any other Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Interstate Commerce Act, as
amended by the ICC Termination Act, as amended, or the Federal Power Act, as
amended.
5.18. Environmental Matters.
          No Obligor or any other Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against any Obligor or any other Subsidiary or any of their respective
real properties now or formerly owned, leased or operated by any of them or
other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
to you in writing,
     (a) no Obligor or any other Subsidiary has knowledge of any facts that
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect;
     (b) no Obligor or any other Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them and
has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that would reasonably be expected
to result in a Material Adverse Effect; and
     (c) all buildings on all real properties now owned, leased or operated by
any Obligor or any other Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.
5.19. Solvency of Obligors.
          After giving effect to the transactions contemplated herein, (i) the
present fair salable value of the assets of each Obligor is in excess of the
amount that will be required to pay its probable liability on its existing debts
as said debts become absolute and matured, (ii) each Obligor has received
reasonably equivalent value for executing and delivering this Agreement and
issuing and selling the Notes, (iii) the property remaining in the hands of each
Obligor is not an unreasonably small amount of capital, and (iv) each Obligor is
able to pay its debts as they mature.

11



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS OF THE PURCHASERS.
6.1. Purchase for Investment.
          You represent that you are purchasing the Notes for your own account
or for one or more separate accounts maintained by you or for the account of one
or more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of your or their property shall at all times be
within your or their control. You understand that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Obligors are
not required to register the Notes. You represent that you are an “accredited
investor” within the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501
of Regulation D under the Securities Act.
6.2. Source of Funds.
          You represent that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
you to pay the purchase price of the Notes to be purchased by you hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Obligors in writing pursuant to
this paragraph (c), no employee benefit plan or group of plans maintained by the
same employer or employee

12



--------------------------------------------------------------------------------



 



organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in any Obligor and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Obligors
in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in any Obligor and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Obligors in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this paragraph (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
7. INFORMATION AS TO OBLIGORS.
7.1. Financial and Business Information
          The Obligors will deliver to each holder of Notes that is an
Institutional Investor:

13



--------------------------------------------------------------------------------



 



     (a) Quarterly Statements — within 60 days (or such other shorter period
within which Quarterly Reports on Form 10-Q are required to be timely filed with
the Securities and Exchange Commission, including any extension permitted by
Rule 12b-25 of the Exchange Act) after the end of each quarterly fiscal period
in each fiscal year of the Company (other than the last quarterly fiscal period
of each such fiscal year), duplicate copies of,
     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter,
     (ii) consolidated statements of earnings and stockholders’ equity of the
Company and its Subsidiaries for such quarter and (in the case of the second and
third quarters) for the portion of the fiscal year ending with such quarter, and
     (iii) consolidated statements of cash flows of the Company and its
Subsidiaries for such quarter or (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial condition of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);
     (b) Annual Statements — within 120 days (or such other shorter period
within which Annual Reports on Form 10-K are required to be timely filed with
the Securities and Exchange Commission, including any extension permitted by
Rule 12b-25 of the Exchange Act) after the end of each fiscal year of the
Company, duplicate copies of,
     (i) a consolidated balance sheet of the Company and its Subsidiaries,
including the Company, as at the end of such year, and
     (ii) consolidated statements of income, shareholders’ equity and cash flows
of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial condition of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the

14



--------------------------------------------------------------------------------



 



Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the Securities and Exchange Commission shall be deemed to satisfy
the requirements of this Section 7.1(b);
     (c) SEC and Other Reports — promptly upon their becoming publicly
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(other than a Registration Statement on Form S-8) that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments (other than one relating sole to
employee benefit plans) thereto filed by the Company or any Subsidiary with the
Securities and Exchange Commission;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Obligors are taking
or propose to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
     (i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (iii) any event, transaction or condition that would result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect; and
     (f) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or

15



--------------------------------------------------------------------------------



 



properties of the Obligors or any other Subsidiary or relating to the ability of
the Obligors to perform their obligations hereunder and under the Notes as from
time to time may be reasonably requested by any such holder of Notes.
7.2. Officer’s Certificate.
          Each set of financial statements delivered to a holder of Notes
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer setting forth:
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Section 10.1 through Section 10.9, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
     (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Obligors shall have taken or propose to take with respect
thereto.
7.3. Electronic Delivery.
          Financial statements, opinions of independent certified public
accountants, other information and officers’ certificates required to be
delivered by the Obligors pursuant to Sections 7.1(a), (b) or (c) and
Section 7.2 shall be deemed to have been delivered if any of the following, to
the extent applicable, are satisfied: (i) such financial statements satisfying
the requirements of Section 7.1(a) or (b) and related certificate satisfying the
requirements of Section 7.2 are delivered to you and each other holder of Notes
by e-mail, (ii) the Company shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or (b) as the case may be, with
the SEC on “EDGAR” and shall have made such form and the related certificate
satisfying the requirements of Section 7.2 available on its home page on the
worldwide web (at the date of this Agreement located at http://www.tdw.com),
(iii) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related certificate satisfying the requirements of Section 7.2 are
timely posted by or on behalf of the Company on IntraLinks or on any other
similar website to which each holder of Notes has free access or (iv) the
Company shall have filed any of the items referred to in Section 7.1(c) with the
SEC on “EDGAR” and shall have made such items available on its home page on the
worldwide web or if any of such items are timely posted by or on behalf of the
Company on IntraLinks or on any

16



--------------------------------------------------------------------------------



 



other similar website to which each holder of Notes has free access; provided
however, that upon request of any holder, the Obligors will thereafter deliver
written copies of such forms, financial statements, other information and
certificates to such holder.
7.4. Inspection.
          The Obligors shall permit the representatives of each holder of Notes
that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Obligors, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and, with the consent of the Company (which consent will not be
unreasonably withheld), to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Obligors, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances, and accounts with their respective
officers and independent public accountants (and by this provision the Obligors
authorize said accountants to discuss the affairs, finances and accounts of the
Obligors and any other Subsidiaries), all at such times and as often as may be
requested.
8. PREPAYMENT OF THE NOTES.
8.1. No Scheduled Prepayments.
          No regularly scheduled prepayments are due on the Notes prior to their
stated maturity.

8.2.   Optional Prepayments with Make-Whole Amount.

          The Obligors may, at their option, upon notice as provided below,
prepay at any time all, or from time to time any part of, the Notes of any
series in an amount not less than $5,000,000 in the aggregate in the case of a
partial prepayment, at 100% of the principal amount so prepaid, plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Obligors will give each holder of Notes of the series to
be prepaid written notice of each optional prepayment under this Section 8.2 not
less than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date, the aggregate principal
amount of the Notes of such series to be prepaid on such date, the principal
amount of each Note of such series held by such holder to be prepaid (determined
in accordance with Section 8.3), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting

17



--------------------------------------------------------------------------------



 



forth the details of such computation. Two Business Days prior to such
prepayment, the Obligors shall deliver to each holder of Notes of the series to
be prepaid a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.
8.3. Mandatory Offer to Prepay Upon Change of Control.
     (a) Notice of Change of Control or Control Event — The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change of Control or Control Event, give notice of such Change of Control
or Control Event to each holder of Notes unless notice in respect of such Change
of Control (or the Change of Control contemplated by such Control Event) shall
have been given pursuant to subparagraph (b) of this Section 8.3. If a Change of
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in paragraph (c) of this Section 8.3 and shall be
accompanied by the certificate described in paragraph (g) of this Section 8.3.
     (b) Condition to Company Action — The Company will not take any action that
consummates or finalizes a Change of Control unless (i) at least 10 Business
Days prior to the consummation of such Change of Control it shall have given to
each holder of Notes written notice containing and constituting an offer to
prepay Notes accompanied by the certificate described in paragraph (g) of this
Section 8.3, and (ii) subject to the provisions of paragraph (d) below,
contemporaneously with the consummation of such Change of Control, it prepays
all Notes required to be prepaid in accordance with this Section 8.3.
     (c) Offer to Prepay Notes — The offer to prepay Notes contemplated by
paragraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”) which date shall reflect with respect to an offer contemplated
by paragraph (b) of this Section 8.3, the Company’s reasonable estimate of the
date upon which the Change of Control is to be consummated. If such Proposed
Prepayment Date is in connection with an offer contemplated by paragraph (a) of
this Section 8.3, such date shall be not less than 30 days and not more than
60 days after the date of such offer.
     (d) Acceptance; Rejection — A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company on or before the date specified in the
certificate described in paragraph (g) of this Section 8.3. A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this
Section 8.3, or to accept an offer as to all of the Notes held by the holder,
within such time period shall be deemed to constitute rejection of such offer by
such holder.

18



--------------------------------------------------------------------------------



 



     (e) Prepayment — Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and shall not
require the payment of any Make-Whole Amount. The prepayment shall be made on
the Proposed Prepayment Date except as provided in paragraph (f) of this
Section 8.3.
     (f) Deferral Pending Change of Control — The obligation of the Company to
prepay Notes pursuant to the offers required by paragraphs (a) and (b) and
accepted in accordance with paragraph (d) of this Section 8.3 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. In the event that such Change of Control does
not occur on or prior to the Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until and shall be made on the date on which such
Change of Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change of Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change of
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change of Control shall be
deemed rescinded). Notwithstanding the foregoing, in the event that the
prepayment has not been made within 90 days after such Proposed Prepayment Date
by virtue of the deferral provided for in this Section 8.3(f), the Company shall
make a new offer to prepay in accordance with paragraph (c) of this Section 8.3;
provided that no new offer to prepay shall be required if the Company has
determined that the efforts to effect a Change of Control have ceased or been
abandoned.
     (g) Officer’s Certificate — Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.3, (iii) the principal amount of each Note offered to be prepaid,
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date, (v) that the conditions of this Section 8.3
have been fulfilled, (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control and (vii) the date by which any holder of a Note
that wishes to accept such offer must deliver notice thereof to the Company,
which date shall not be earlier than five Business Days prior to the Proposed
Prepayment Date or, in the case of a prepayment pursuant to Section 8.3(b), the
date of the action referred to in Section 8.3(b).
8.4. Allocation of Partial Prepayments.
          In the case of each partial prepayment of the Notes of a series, the
principal amount of the Notes of such series to be prepaid shall be allocated
among all of the Notes of such series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

19



--------------------------------------------------------------------------------



 



8.5. Maturity; Surrender, etc.
          In the case of each prepayment of Notes pursuant to this Section 8,
the principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Obligors shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
8.6. Purchase of Notes.
          The Obligors will not and will not permit any Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes of any series except (a) upon the payment or prepayment of the
Notes of a series in accordance with the terms of this Agreement and the Notes
or (b) pursuant to an offer to purchase made by the Obligors or an Affiliate pro
rata to the holders of all Notes of a series at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 30 Business Days. If the holders
of more than 25% of the principal amount of the Notes of a series then
outstanding accept such offer, the Obligors shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such series of such offer shall be extended by the number of days
necessary to give each such remaining holder at least ten Business Days from its
receipt of such notice to accept such offer. The Obligors will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.
8.7. Make-Whole Amount.
          The term “Make-Whole Amount” means, with respect to any Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:
          “Called Principal” means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
          “Discounted Value” means, with respect to the Called Principal of any
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

20



--------------------------------------------------------------------------------



 



          “Reinvestment Yield” means, with respect to the Called Principal of
any Note, 0.50% over the yield to maturity implied by (i) the yields reported,
as of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as the “PX1 Screen” on the Bloomberg Financial Market Service (or such other
display as may replace the PX1 Screen on Bloomberg Financial Market Service) for
most recently issued, actively traded, on-the-run U.S. Treasury securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or (ii) if such yields are not reported as of such
time or the yields reported as of such time are not ascertainable (including by
way of interpolation), the Treasury Constant Maturity Series Yields reported,
for the latest day for which such yields have been so reported as of the second
Business Day preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. Such implied yield will be determined, if necessary,
by (a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the most recently issued, actively traded, on-the-run U.S. Treasury
security with the maturity closest to and greater than the Remaining Average
Life and (2) the most recently issued, actively traded, on-the-run U.S. Treasury
security with the maturity closest to and less than the Remaining Average Life.
          “Remaining Average Life” means, with respect to any Called Principal,
the number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
          “Remaining Scheduled Payments” means, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or 12.1.
          “Settlement Date” means, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
9. AFFIRMATIVE COVENANTS.
          The Obligors, jointly and severally, covenant that from the date of
this Agreement and for so long as any of the Notes are outstanding:

21



--------------------------------------------------------------------------------



 



9.1. Compliance with Law.
          Each Obligor will, and will cause each other Subsidiary to, comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, Environmental Laws, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations would not, individually or in the aggregate,
reasonably be expected to have a materially adverse effect on the business,
operations, affairs, financial condition, properties or assets of the Company
and its Subsidiaries taken as a whole.
9.2. Insurance.
          Each Obligor will, and will cause each other Subsidiary to, maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
9.3. Maintenance of Properties.
          Each Obligor will, and will cause each other Subsidiary to, maintain
and keep, or cause to be maintained and kept, their respective properties in
good repair, working order and condition (other than ordinary wear and tear), so
that the business carried on in connection therewith may be properly conducted
at all times, provided that this Section shall not prevent any Obligor or any
other Subsidiary from discontinuing the operation and the maintenance of any of
its properties if such discontinuance is desirable in the conduct of its
business and the Company has concluded that such discontinuance would not,
individually or in the aggregate, have a materially adverse effect on the
business, operations, affairs, financial condition, properties or assets of the
Company and its Subsidiaries taken as a whole.
9.4. Payment of Taxes.
          Each Obligor will, and will cause each other Subsidiary to, file all
income tax or similar tax returns required to be filed in any jurisdiction and
to pay and discharge all taxes shown to be due and payable on such returns and
all other taxes, assessments, governmental charges, or levies payable by any of
them, to the extent such taxes and assessments have become due and payable and
before they have become delinquent, provided that no Obligor or any other
Subsidiary need pay any such tax or assessment if (i) the amount, applicability
or validity thereof is contested by any Obligor or such other Subsidiary on a
timely basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes and assessments in the aggregate would not reasonably be expected

22



--------------------------------------------------------------------------------



 



to have a materially adverse effect on the business, operations, affairs,
financial condition, properties or assets of the Company and its Subsidiaries,
taken as a whole.
9.5. Corporate Existence, etc.
          Subject to Sections 10.5 and 10.6, each Obligor will at all times
preserve and keep in full force and effect its corporate existence. Subject to
Sections 10.5 and 10.6, the Obligors will at all times preserve and keep in full
force and effect the corporate existence of each other Subsidiary (unless merged
into an Obligor or a Wholly Owned Subsidiary) and all rights and franchises of
the Obligors and the other Subsidiaries unless, in the good faith judgment of
the Company, the termination of or failure to preserve and keep in full force
and effect a particular corporate existence, right or franchise would not,
individually or in the aggregate, have a materially adverse effect on the
business, operations, affairs, financial condition, properties or assets of the
Company and its Subsidiaries taken as a whole.
9.6. Books and Records.
          Each Obligor will, and will cause each other Subsidiary to, maintain
proper books of record and account (a) sufficient to permit the preparation of
financial statements in material conformity with GAAP and (b) in conformity with
all applicable requirements of any Governmental Authority having legal or
regulatory jurisdiction over the Obligors or such Subsidiary, as the case may
be.
10. NEGATIVE COVENANTS.
          The Obligors, jointly and severally, covenant that from the date of
this Agreement and for so long as any of the Notes are outstanding:
10.1. Consolidated Debt.
          The Obligors will not permit Consolidated Debt (determined as of the
end of the Company’s most recently completed fiscal quarter) to exceed 55% of
Consolidated Total Capitalization (determined as of the end of the Company’s
most recently completed fiscal quarter).
10.2. Priority Debt.
          The Obligors will not at any time permit Priority Debt to exceed 20%
of Consolidated Net Worth (determined as of the end of the Company’s most
recently completed fiscal quarter).
10.3. Indebtedness of Subsidiaries.
          The Obligors will not at any time permit any other Subsidiary,
directly or indirectly, to create, incur, assume, guarantee, have outstanding,
or otherwise become or remain directly or indirectly liable for, any
Indebtedness other than:

23



--------------------------------------------------------------------------------



 



     (a) Indebtedness outstanding on the date hereof that is described on
Schedule 10.3 and any extension, renewal, refunding or refinancing thereof,
provided that the principal amount outstanding at the time of such extension,
renewal, refunding or refinancing is not increased;
     (b) Indebtedness owed to an Obligor or a Wholly Owned Subsidiary;
     (c) Guaranties (i) by a Subsidiary of Indebtedness of another Subsidiary or
(ii) by a Subsidiary Guarantor of Indebtedness of the Company, but only in the
case of clause (ii) if there exists with respect to such Guaranty an
intercreditor agreement between the holders of such Indebtedness of the Company
and the holders of the outstanding Notes providing for the pari passu sharing of
any payments received from such Subsidiary Guarantor;
     (d) Indebtedness of a Subsidiary outstanding at the time of its acquisition
by an Obligor, provided that (i) such Indebtedness was not incurred in
contemplation of becoming a Subsidiary, and (ii) at the time of such acquisition
and after giving effect thereto, no Default or Event of Default exists or would
exist;
     (e) Indebtedness not otherwise permitted by the preceding clauses
(a) through (d), provided that immediately before and after giving effect
thereto and to the application of the proceeds thereof,
     (i) no Default or Event of Default exists, and
     (ii) Priority Debt does not exceed 20% of Consolidated Net Worth.
10.4. Liens.
          The Obligors will not, and will not permit any other Subsidiary to,
permit to exist, create, assume or incur, directly or indirectly, any Lien on
its properties or assets, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;
     (b) any attachment or judgment Lien, unless the judgment it secures has
not, within 60 days after the entry thereof, been discharged or execution
thereof stayed pending appeal, or has not been discharged within 60 days after
the expiration of any such stay;
     (c) Liens imposed by law or incidental to the conduct of business or the
ownership of properties and assets (including landlords’, lessors’, carriers’,
operators’, warehousemen’s, mechanics’, materialmen’s and other similar Liens
and maritime Liens and privileges) and Liens to secure the performance of bids,
tenders, leases or trade contracts, or to secure statutory obligations
(including obligations under workers compensation, unemployment insurance and
other social security laws or similar legislation), deposits to secure the
performance of bids, trade contracts and leases, surety

24



--------------------------------------------------------------------------------



 



or appeal bonds or performance bonds or other Liens of like general nature
incurred in the ordinary course of business and not in connection with the
borrowing of money;
     (d) encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way and other rights and restrictions of record on the use
of real property and defects in title arising or incurred in the ordinary course
of business, which, individually and in the aggregate, do not materially impair
the use or value of the property or assets subject thereto or which relate only
to assets that in the aggregate are not Material;
     (e) Liens existing on property or assets of the Obligors or any other
Subsidiary as of the date of this Agreement that are described in Schedule 10.4;
     (f) Liens securing Indebtedness of a Subsidiary to any Obligor or to
another Wholly Owned Subsidiary;
     (g) Liens (i) existing on property at the time of its acquisition by an
Obligor or a Subsidiary and not created in contemplation thereof, whether or not
the Indebtedness secured by such Lien is assumed by the Obligor or a Subsidiary;
or (ii) on property created contemporaneously with its acquisition or within
180 days of the acquisition or completion of construction or development thereof
to secure or provide for all or a portion of the purchase price or cost of the
acquisition, construction or development of such property after the date of
Closing; or (iii) existing on property of a Person at the time such Person is
merged or consolidated with, or becomes a Subsidiary of, or substantially all of
its assets are acquired by, the Company or a Subsidiary and not created in
contemplation thereof; provided that in the case of clauses (i), (ii) and
(iii) such Liens do not extend to additional property of the Company or any
Subsidiary (other than property that is an improvement to or is acquired for
specific use in connection with the subject property) and that the aggregate
principal amount of Indebtedness secured by each such Lien does not exceed the
fair market value (determined in good faith by one or more officers of the
Company to whom authority to enter into such transaction has been delegated by
the board of directors of the Company) of the property subject thereto;
     (h) Liens resulting from extensions, renewals or replacements of Liens
permitted by paragraphs (e) and (g), provided that (i) there is no increase in
the principal amount or decrease in maturity of the Indebtedness secured thereby
at the time of such extension, renewal or replacement, (ii) any new Lien
attaches only to the same property theretofore subject to such earlier Lien and
(iii) immediately after such extension, renewal or replacement no Default or
Event of Default would exist;
     (i) Liens resulting from maritime attachments and seizures in respect of
maritime claims (i) for which a bond, letter of credit or other security is
provided within 45 days of receipt of notice of such attachment or seizure and
(ii) which would not reasonably be expected to have a Material Adverse Effect;
     (j) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11(i);

25



--------------------------------------------------------------------------------



 



     (k) Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;
     (l) Liens in respect of any synthetic lease obligations, but solely to the
extent such synthetic lease obligations do not constitute Priority Debt under
the 2003 Note Purchase Agreement;
     (m) Liens in respect of the sale-leaseback arrangements set forth on
Schedule 10.4, but solely to the extent such sale-leaseback arrangements do not
constitute Priority Debt under the 2003 Note Purchase Agreement;
     (n) Liens on assets or property of any Subsidiary (other than any Obligor)
securing Indebtedness or other obligations of such Subsidiary owing to any
Obligor or another Subsidiary;
     (o) Construction or inchoate Liens securing progress payments on vessels
under construction;
     (p) Liens securing obligations and other liabilities arising in the
ordinary course of business; provided that such obligations and liabilities do
not constitute Indebtedness; and provided further that the aggregate book value
of the assets that are subject to such Liens shall not exceed $10,000,000 at any
time; and
     (q) Liens securing Indebtedness not otherwise permitted by paragraphs
(a) through (p) of this Section 10.4, provided that, at the time of creation,
assumption or incurrence thereof and immediately after giving effect thereto and
to the application of the proceeds therefrom, Priority Debt does not exceed 20%
of Consolidated Net Worth.
10.5. Mergers, Consolidations, etc.
          The Obligors will not, and will not permit any other Subsidiary to,
consolidate with or merge with any other Person or convey, transfer, sell or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person except that:
     (a) any Obligor may consolidate or merge with any other Obligor or other
Person or convey, transfer, sell or lease all or substantially all of its assets
in a single transaction or series of transactions to any other Obligor or any
other Person, provided that:
     (i) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of an Obligor as an entirety, as the case may
be, is a solvent corporation, general partnership, limited partnership or
limited liability company organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), and, if an
Obligor is not such survivor or Person, such survivor or Person shall have
executed and delivered to

26



--------------------------------------------------------------------------------



 



each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes;
          (ii) after giving effect to such transaction, no Default or Event of
Default shall exist; and
          (iii) after giving effect to such transaction, the Obligors or such
successor, survivor or Person could incur at least $1.00 of additional
Indebtedness; and
     (b) any other Subsidiary may (x) merge into an Obligor (provided that the
Obligor is the surviving corporation) or another Wholly Owned Subsidiary or
(y) sell, transfer or lease all or any part of its assets to an Obligor or
another Wholly Owned Subsidiary, or (z) merge or consolidate with, or sell,
transfer or lease all or substantially all of its assets to, any Person in a
transaction that is permitted by Section 10.6 or, as a result of which, such
Person becomes a Subsidiary; provided in each instance set forth in clauses
(x) through (z) that, immediately after giving effect thereto, there shall exist
no Default or Event of Default;
No such conveyance, transfer, sale or lease of all or substantially all of the
assets of any Obligor shall have the effect of releasing such Obligor or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 10.5 from its liability under this Agreement or the
Notes.
10.6. Sale of Assets.
          Except as permitted by Section 10.5, the Obligors will not, and will
not permit any other Subsidiary to, sell, lease, transfer or otherwise dispose
of, including by way of merger (collectively a “Disposition”), any assets,
including capital stock of Subsidiaries, in one or a series of transactions, to
any Person, other than:
     (a) Dispositions in the ordinary course of business, including the demise
charter, time charter and bareboat charter of any vessel;
     (b) Dispositions by a Subsidiary that is not an Obligor to an Obligor or
another Wholly Owned Subsidiary or by an Obligor to another Obligor;
     (c) the sale-leaseback arrangements set forth on Schedule 10.4;
     (d) Dispositions of the equity interests or assets of a Subsidiary in
connection with investments in a joint venture; provided that the aggregate
amount of all such investments at any time outstanding shall not exceed
$100,000,000; or
     (e) Dispositions not otherwise permitted by clauses (a), (b), (c) or (d) of
this Section 10.6, provided that the aggregate net book value of all assets so
disposed of in any fiscal year pursuant to this Section 10.6(e) does not exceed
15% of Consolidated Total Assets as of the end of the immediately preceding
fiscal year.

27



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Obligors may, or may permit any other
Subsidiary to, make a Disposition and the assets subject to such Disposition
shall not be subject to or included in the foregoing limitation and computation
contained in clause (e) of the preceding sentence to the extent that the net
proceeds from such Disposition are within 365 days of such Disposition (A)
reinvested in tangible assets to be used in the existing business of an Obligor
or another Subsidiary, including the refurbishment of existing or new vessels,
or (B) applied to the payment or prepayment of the Notes or any other
outstanding Indebtedness of the Obligors or any other Subsidiary ranking pari
passu with or senior to the Notes (other than Indebtedness owing to an Obligor,
any other Subsidiary or any Affiliate or in respect of any revolving credit or
similar credit facility providing any Obligor or any Subsidiary with the right
to obtain loans or other extensions of credit from time to time, except to the
extent that in connection with such payment of Indebtedness the availability of
credit under such credit facility is permanently reduced by an amount not less
than the amount of such proceeds applied to the payment of such Indebtedness).
For purposes of foregoing clause (B), the Obligors shall offer to prepay (not
less than 30 or more than 60 days following such offer) the Notes on a pro rata
basis with such other Indebtedness at a price of 100% of the principal amount of
the Notes to be prepaid (without any Make-Whole Amount) together with interest
accrued to the date of prepayment; provided that if any holder of the Notes
declines such offer, the proceeds that would have been paid to such holder shall
be offered pro rata to the other holders of the Notes that have accepted the
offer. A failure by a holder of Notes to respond in writing not later than 10
Business Days prior to the proposed prepayment date to an offer to prepay made
pursuant to this Section 10.6 shall be deemed to constitute a rejection of such
offer by such holder.
10.7. Subsidiary Guaranty.
          The Company will not permit any Subsidiary that is not an Obligor to
become a borrower or a guarantor of Indebtedness owed to banks under the Credit
Agreement unless such Subsidiary is, or concurrently therewith becomes, a party
to the Subsidiary Guaranty.
10.8. Nature of Business.
          The Obligors will not, and will not permit any other Subsidiary to,
engage in any business if, as a result, the general nature of the business in
which the Obligors and the other Subsidiaries, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
of the Obligors and the other Subsidiaries, taken as a whole, as described in
the Memorandum.
10.9. Transactions with Affiliates.
          The Obligors will not, and will not permit any other Subsidiary to,
enter into directly or indirectly any Material transaction or Material group of
related transactions (including the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Obligors or another Subsidiary), except upon fair and reasonable
terms no less favorable to the Obligors or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

28



--------------------------------------------------------------------------------



 



10.10. Terrorism Sanctions Regulations.
          The Obligors will not and will not permit any Subsidiary to (a) become
an OFAC Listed Person, (b) have any investments in, or engage in any dealings or
transactions with, any Blocked Person where such investments, dealings or
transactions result in the holder of a Note being in violation of any law or
regulation applicable to such holder or (c) knowingly engage in any dealings
with any Blocked Person.
11. EVENTS OF DEFAULT.
          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:
     (a) the Obligors default in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Obligors default in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Obligors default in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.9; or
     (d) the Obligors default in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Obligors receiving written notice of such default from any holder
of a Note; or
     (e) any representation or warranty made in writing by or on behalf of the
Obligors or any Subsidiary Guarantor or by any officer of any Obligor or any
Subsidiary Guarantor in this Agreement, the Subsidiary Guaranty or in any
writing furnished in connection with the transactions contemplated hereby or
thereby proves to have been false or incorrect in any material respect on the
date as of which made; or
     (f) (i) any Obligor or any other Significant Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount in excess of $25,000,000 beyond any period of
grace provided with respect thereto, or (ii) any Obligor or any other
Significant Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Indebtedness that is outstanding in an aggregate
principal amount in excess of $25,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared,
due and payable before its stated maturity or before its regularly scheduled
dates of payment; or

29



--------------------------------------------------------------------------------



 



     (g) any Obligor or any other Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by any Obligor or any other Significant
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of any Obligor or any other
Significant Subsidiary, or any such petition shall be filed against any Obligor
or any other Significant Subsidiary and such petition shall not be dismissed
within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $25,000,000 (to the extent not covered by independent third-party
insurers that have been notified of the potential claim and do not dispute
coverage) are rendered against one or more of the Obligors and any other
Significant Subsidiaries, which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or
     (j) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, would reasonably be expected to have a
Material Adverse Effect; or

30



--------------------------------------------------------------------------------



 



     (k) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in the Subsidiary Guaranty or the Subsidiary Guaranty
ceases to be in full force and effect or is declared to be null and void in
whole or in material part by a court or other governmental or regulatory
authority having jurisdiction or the validity or enforceability thereof shall be
contested by the Company or any Subsidiary Guarantor or any of them renounces
any of the same or denies that it has any or further liability thereunder.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
12. REMEDIES ON DEFAULT, ETC.
12.1. Acceleration.
     (a) If an Event of Default with respect to any Obligor described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of 51% or more in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Obligors, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Obligors, declare all the Notes held by it
or them to be immediately due and payable.
          Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of such Notes, plus (x) all accrued and
unpaid interest thereon and (y) the Make-Whole Amount determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
12.2. Other Remedies.
          If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under

31



--------------------------------------------------------------------------------



 



Section 12.1, the holder of any Note at the time outstanding may proceed to
protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
12.3. Rescission.
          At any time after any Notes have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the holders of not less than 51%
in principal amount of the Notes then outstanding, by written notice to the
Obligors, may rescind and annul any such declaration and its consequences if
(a) the Obligors have paid all overdue interest on the Notes, all principal of
and Make-Whole Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.
12.4. No Waivers or Election of Remedies, Expenses, etc.
          No course of dealing and no delay on the part of any holder of any
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice such holder’s rights, powers or remedies. No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Obligors under Section 15,
the Obligors will pay to the holder of each Note on demand such further amount
as shall be sufficient to cover all costs and expenses of such holder incurred
in any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
13.1. Registration of Notes.
          The Company shall keep at its principal executive office a register
for the registration and registration of transfers of Notes. The name and
address of each holder of one or more Notes, each transfer thereof and the name
and address of each transferee of one or more Notes shall be registered in such
register. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor, promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

32



--------------------------------------------------------------------------------



 



13.2. Transfer and Exchange of Notes.
          Upon surrender of any Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
his attorney duly authorized in writing and accompanied by the address for
notices of each transferee of such Note or part thereof), the Obligors shall
execute and deliver, at the Obligors’ expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same series in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit 1(a), 1(b), 1(c), 1(d), 1(e), 1(f), 1(g), 1(h) or 1(i) as appropriate.
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Obligors may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
13.3. Replacement of Notes.
          Upon receipt by the Obligors of evidence reasonably satisfactory to
them of the ownership of and the loss, theft, destruction or mutilation of any
Note (which evidence shall be, in the case of an Institutional Investor, notice
from such Institutional Investor of such ownership and such loss, theft,
destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another Institutional Investor holder of a Note
with a minimum net worth of at least $250,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
the Obligors at their own expense shall execute and deliver, in lieu thereof, a
new Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
14. PAYMENTS ON NOTES.
14.1. Place of Payment.
          Subject to Section 14.2, payments of principal, Make-Whole Amount, if
any, and interest becoming due and payable on the Notes shall be made in
Chicago, Illinois at the

33



--------------------------------------------------------------------------------



 



principal office of Wells Fargo Bank, National Association in such jurisdiction.
The Obligors may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in such jurisdiction or the principal office
of a bank or trust company in such jurisdiction.
14.2. Home Office Payment.
          So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Obligors will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, and interest by the method and at the
address specified for such purpose below your name in Schedule A, or by such
other method or at such other address as you shall have from time to time
specified to the Obligors in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Obligors made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, you shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Obligors pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by you or your nominee you will, at your
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Obligors will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by you
under this Agreement and that has made the same agreement relating to such Note
as you have made in this Section 14.2.
15. EXPENSES, ETC.
15.1. Transaction Expenses.
          Whether or not the transactions contemplated hereby or by the
Subsidiary Guaranty are consummated, the Obligors will pay all costs and
expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required, local or other counsel) incurred by you and each Other
Purchaser or holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Notes or the Subsidiary Guaranty (whether or not such amendment,
waiver or consent becomes effective), including: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement, the Notes or the Subsidiary Guaranty,
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or the
Subsidiary Guaranty, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of any Obligor or any other Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby, by the Notes and by the Subsidiary Guaranty, and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with the Securities Valuation Office of the National Association of
Insurance Commissioners or any successor organization succeeding to

34



--------------------------------------------------------------------------------



 



the authority thereof; provided that such costs and expenses in connection with
the initial filing under this clause (c) shall not exceed $3,500. The Obligors
will pay, and will save you and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those retained by you).
15.2. Survival.
          The obligations of the Obligors under this Section 15 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, and the termination of this Agreement.
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by you of any Note or portion thereof or interest therein and the payment of any
Note, and may be relied upon by any subsequent holder of a Note, regardless of
any investigation made at any time by or on behalf of you or any other holder of
a Note. All statements contained in any certificate or other instrument
delivered by or on behalf of the Obligors pursuant to this Agreement shall be
deemed representations and warranties of the Obligors under this Agreement.
Subject to the preceding sentence, this Agreement and the Notes embody the
entire agreement and understanding between you and the Obligors and supersede
all prior agreements and understandings relating to the subject matter hereof.
17. AMENDMENT AND WAIVER.
17.1. Requirements.
          This Agreement, the Notes and the Subsidiary Guaranty may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to you unless consented to by you
in writing, and (b) no such amendment or waiver may, without the written consent
of the holder of each Note at the time outstanding affected thereby, (i) subject
to the provisions of Section 12 relating to acceleration or rescission, change
the amount or time of any prepayment or payment of principal of, or reduce the
rate or change the time of payment or method of computation of interest or of
the Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.
17.2. Solicitation of Holders of Notes.
     (a) Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment,

35



--------------------------------------------------------------------------------



 



waiver or consent in respect of any of the provisions hereof or of the Notes.
The Obligors will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 to each
holder of outstanding Notes promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.
     (b) Payment. The Obligors will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes or any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to any Obligor, any Subsidiary or any Affiliate of any Obligor and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
17.3. Binding Effect, etc.
          Any amendment or waiver consented to as provided in this Section 17
applies equally to all holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Obligors without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Obligors and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” or “the Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.
17.4. Notes held by Obligors, etc.
          Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by any Obligor or any of its
Affiliates shall be deemed not to be outstanding.

36



--------------------------------------------------------------------------------



 



18. NOTICES.
          All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
     (i) if to you or your nominee, to you or it at the address specified for
such communications in Schedule A, or at such other address as you or it shall
have specified to the Company in writing,
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (iii) if to any Obligor or any Subsidiary Guarantor, to the Company at its
address set forth at the beginning hereof to the attention of the Chief
Financial Officer, or at such other address as the Company shall have specified
to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
19. REPRODUCTION OF DOCUMENTS.
          This Agreement and all documents relating thereto, including
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by you at the Closings (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to you, may be reproduced by you by any photographic,
photostatic, microfilm, microcard, miniature photographic or other similar
process and you may destroy any original document so reproduced. The Obligors
agree and stipulate that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit any Obligor or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
20. CONFIDENTIAL INFORMATION.
          For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of any Obligor or any other
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary or confidential in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by you as being confidential information of such Obligor or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to you prior to the time of such disclosure,
(b) subsequently becomes

37



--------------------------------------------------------------------------------



 



publicly known through no act or omission by you or any Person acting on your
behalf, (c) otherwise becomes known to you other than through disclosure by any
Obligor or any other Subsidiary, or (d) constitutes financial statements
delivered to you under Section 7.1 that are otherwise publicly available. You
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by you in good faith to protect confidential information
of third parties delivered to you, provided that you may deliver or disclose
Confidential Information to (i) your directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by your Notes),
(ii) your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of any Obligor (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Obligors in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Obligors embodying the provisions
of this Section 20.
          Notwithstanding anything to the contrary set forth herein or in any
other written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that
(i) any obligations of confidentiality contained herein and therein do not apply
and have not applied from the commencement of discussions between the parties to
the tax treatment and tax structure of the Notes (and any related transactions
or arrangements), and (ii) each party (and each of its employees,
representatives, or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Notes and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to such tax treatment and tax structure, all
within the meaning of Treasury Regulations Section 1.6011-4.
21. SUBSTITUTION OF PURCHASER.
          You shall have the right to substitute any one of your Affiliates as
the purchaser of the Notes that you have agreed to purchase hereunder, by
written notice to the Obligors, which

38



--------------------------------------------------------------------------------



 



notice shall be signed by both you and such Affiliate, shall contain such
Affiliate’s agreement to be bound by this Agreement and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of the
representations set forth in Section 6. Upon receipt of such notice, wherever
the word “you” is used in this Agreement (other than in this Section 21), such
word shall be deemed to refer to such Affiliate in lieu of you. In the event
that such Affiliate is so substituted as a purchaser hereunder and such
Affiliate thereafter transfers to you all of the Notes then held by such
Affiliate, upon receipt by the Obligors of notice of such transfer, wherever the
word “you” is used in this Agreement (other than in this Section 21), such word
shall no longer be deemed to refer to such Affiliate, but shall refer to you,
and you shall have all the rights of an original holder of the Notes under this
Agreement.
22. MISCELLANEOUS.
22.1. Successors and Assigns.
          All covenants and other agreements contained in this Agreement by or
on behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including any subsequent holder of a Note)
whether so expressed or not.
22.2. Payments Due on Non-Business Days.
          Anything in this Agreement or the Notes to the contrary
notwithstanding, any payment of principal of or Make-Whole Amount or interest on
any Note that is due on a date other than a Business Day shall be made on the
next succeeding Business Day without including the additional days elapsed in
the computation of the interest payable on such next succeeding Business Day.
22.3. Severability.
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
22.4. Construction.
          Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
22.5. Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart

39



--------------------------------------------------------------------------------



 



may consist of a number of copies hereof, each signed by less than all, but
together signed by all, of the parties hereto.
22.6. Governing Law.
          This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.
* * * * *

40



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Obligors, whereupon the foregoing shall become a binding agreement between you
and the Obligors.

            Very truly yours,


TIDEWATER INC.
      By:           Name:           Title:           SUBSIDIARIES


CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
            By:           Name:           Title:        

S-1



--------------------------------------------------------------------------------



 



The foregoing is agreed
to as of the date thereof.

          THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
       
By
       
 
 
 
 
   
Name 
     
 
 
 
    Its Authorized Representative    
 
        THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
        for its Group Annuity Separate Account    
 
       
By
       
 
 
 
 
   
Name 
     
 
 
 
    Its Authorized Representative    

S-2



--------------------------------------------------------------------------------



 



              THE PRUDENTIAL INSURANCE COMPANY     OF AMERICA    
 
           
By:
                          Vice President    
 
            GIBRALTAR LIFE INSURANCE CO., LTD.    
 
            By:   Prudential Investment Management (Japan),         Inc., as
Investment Manager    
 
            By:   Prudential Investment Management, Inc.,         as Sub-Adviser
   
 
           
 
  By:        
 
     
 
Vice President    
 
            THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.    
 
            By:   Prudential Investment Management (Japan),         Inc., as
Investment Manager    
 
            By:   Prudential Investment Management, Inc.,         as Sub-Adviser
   
 
           
 
  By:        
 
     
 
Vice President    
 
            FORETHOUGHT LIFE INSURANCE COMPANY    
 
            By:   Prudential Private Placement Investors,         L.P. (as
Investment Advisor)    
 
            By:   Prudential Private Placement Investors, Inc.         (as its
General Partner)    
 
           
 
  By:        
 
     
 
Vice President    

S-3



--------------------------------------------------------------------------------



 



              MTL INSURANCE COMPANY    
 
            By:   Prudential Private Placement Investors,         L.P. (as
Investment Advisor)    
 
            By:   Prudential Private Placement Investors, Inc.         (as its
General Partner)    
 
           
 
  By:        
 
     
 
Vice President    
 
            BCBSM, INC. DBA BLUE CROSS AND BLUE
SHIELD OF MINNESOTA    
 
            By:   Prudential Private Placement Investors,         L.P. (as
Investment Advisor)    
 
            By:   Prudential Private Placement Investors, Inc.         (as its
General Partner)    
 
           
 
  By:        
 
     
 
Vice President    

S-4



--------------------------------------------------------------------------------



 



 


NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT
    By:           Name:           Title:        

 
NEW YORK LIFE INSURANCE COMPANY
      By:           Name:           Title:        

 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
    By:           Name:           Title:        

 
FORETHOUGHT LIFE INSURANCE COMPANY
By: New York Life Investment Management LLC, Its Investment Manager
    By:           Name:           Title:      

S-5



--------------------------------------------------------------------------------



 



         

 
ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
By: Allianz of America, Inc., as the authorized signatory and investment manager
    By:           Name:           Title:      

S-6



--------------------------------------------------------------------------------



 



         

 
MINNESOTA LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.
      By:           Name:           Title:        

 
MTL INSURANCE COMPANY
By: Advantus Capital Management, Inc.
      By:           Name:           Title:        

 
COLORADO BANKERS LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.
    By:           Name:           Title:        

 
GREAT WESTERN INSURANCE COMPANY
By: Advantus Capital Management, Inc.
      By:           Name:           Title:        

 
THE CATHOLIC AID ASSOCIATION
By: Advantus Capital Management, Inc.
      By:           Name:           Title:      

S-7



--------------------------------------------------------------------------------



 



         

 
AMERICAN REPUBLIC INSURANCE COMPANY
By: Advantus Capital Management, Inc.
      By:           Name:           Title:        

 
BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
By: Advantus Capital Management, Inc.
    By:           Name:           Title:        

 
FORT DEARBORN LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.
      By:           Name:           Title:        

 
NEW ERA LIFE INSURANCE
By: Advantus Capital Management, Inc.
      By:           Name:           Title:      

S-8



--------------------------------------------------------------------------------



 



         

 
PACIFIC LIFE INSURANCE COMPANY
      By:           Name:           Title:        

        By:           Name:           Title:      

S-9



--------------------------------------------------------------------------------



 



         

 
STATE FARM LIFE INSURANCE COMPANY
      By:           Julie Hoyer        Senior Investment Officer     

        By:           Jeffrey T. Attwood        Investment Officer     

 
STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY
    By:           Julie Hoyer        Senior Investment Officer             
By:           Jeffrey T. Attwood        Investment Officer   

S-10



--------------------------------------------------------------------------------



 



         

 
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
    By:           Name:           Title:                 By:           Name:    
      Title:        

 
THE GREAT-WEST LIFE ASSURANCE COMPANY
      By:           Name:           Title:                 By:           Name:  
        Title:      

S-11



--------------------------------------------------------------------------------



 



         

 

USAA LIFE INSURANCE COMPANY
      By:           Name:           Title:      

S-12



--------------------------------------------------------------------------------



 



         

 
THE OHIO NATIONAL LIFE INSURANCE COMPANY
OHIO NATIONAL LIFE ASSURANCE CORPORATION
    By:           Name:   Jed R. Martin        Title:   Vice President, Private
Placements   

S-13



--------------------------------------------------------------------------------



 



         

 
ENSIGN PEAK ADVISORS, INC.
      By:           Name:   Kevin Lund        Title:   Vice President   

S-14



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.
AMERICAN NATIONAL INSURANCE COMPANY
(ANICO)

        By           Name:   Gordon Dixon        Title:   Senior Vice President 
 

S-15



--------------------------------------------------------------------------------



 



         

              CUNA Mutual Insurance Society     CUMIS Insurance Society, Inc.  
  By:   MEMBERS Capital Advisors, Inc.         acting as Investment Advisor    
 
           
 
  By:        
 
     
 
Name: Allen R. Cantrell    
 
      Title Director, Investments    

S-16



--------------------------------------------------------------------------------



 



              THE UNION CENTRAL LIFE INSURANCE COMPANY By:   Summit Investment
Advisors, Inc., as Agent    
 
           
 
  By:        
 
     
 
Name: Andrew S. White    
 
      Title: Managing Director – Private Placements    
 
            AMERITAS LIFE INSURANCE CORP.     By:   Summit Investment Advisors,
Inc., as Agent    
 
           
 
  By:        
 
     
 
Name: Andrew S. White    
 
      Title: Managing Director – Private Placements    
 
            ACACIA LIFE INSURANCE COMPANY     By:   Summit Investment Advisors,
Inc., as Agent    
 
           
 
  By:        
 
     
 
Name: Andrew S. White    
 
      Title: Managing Director – Private Placements    

S-17



--------------------------------------------------------------------------------



 



              AMERICAN UNITED LIFE INSURANCE COMPANY    
 
           
 
            Name:    
Title:
           
 
            THE STATE LIFE INSURANCE COMPANY     By:   American United Life
Insurance Company     Its:   Agent    
 
           
 
            Name:    
Title:
           
 
            PIONEER MUTUAL LIFE INSURANCE COMPANY     By:   American United Life
Insurance Company     Its:   Agent    
 
           
 
            Name:    
Title:
           

S-18



--------------------------------------------------------------------------------



 



 
SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY
    By:           Name:           Title:      

S-19



--------------------------------------------------------------------------------



 



         

 
MODERN WOODMEN OF AMERICA
      By:           Name:           Title:      

S-20



--------------------------------------------------------------------------------



 



         

SCHEDULE A
INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased
The Northwestern Mutual Life Insurance Company
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
          $ 58,000,000          

(1)   All payments by wire transfer of immediately available funds to:

      US Bank
777 East Wisconsin Avenue
Milwaukee, WI 53202
ABA #075000022

    For the account of:

      NM Private Placement
Account No. 182380324521

    with sufficient information to identify the source of the transfer, the
amount of interest, principal or premium, the series of Notes and the PPN   (2)
  All notices of payments and written confirmations of such wire transfers:

      The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
Email: privates@northwesternmutual.com

Schedule A

 



--------------------------------------------------------------------------------



 



(3)   All other communications:

      The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
Email: privateinvest@northwesternmutual.com

(4)   Address for delivery of Notes:

      The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Andrew T. Vedder

(5)   Tax Identification Number: 39-0509570

Schedule A

2



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
          $ 2,000,000          

(1)   All payments by wire transfer of immediately available funds to:

      US Bank
777 East Wisconsin Avenue
Milwaukee, WI 53202
ABA #075000022

    For the account of:

      NM GASA Account
Account No. 182380324018

    with sufficient information to identify the source of the transfer, the
amount of interest, principal or premium, the series of Notes and the PPN

(2)   All notices of payments and written confirmations of such wire transfers:

      The Northwestern Mutual Life Insurance Company
     for its Group Annuity Separate Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
Email: privates@northwesternmutual.com

(3)   All other communications:

      The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
Email: privateinvest@northwesternmutual.com

Schedule A

3



--------------------------------------------------------------------------------



 



(4)   Address for delivery of Notes:

      The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Andrew T. Vedder

(5)   Tax Identification Number: 39-0509570

Schedule A

4



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
The Prudential Insurance Company of America
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                  $ 13,050,000  
 
                       
 
  Series G   Series H   Series I

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       JPMorgan Chase
Bank
New York, NY
ABA No.: 021-000-021
Account Name: Prudential Managed Portfolio
Account No.: P86188 (please do not include spaces)       Each such wire transfer
shall set forth the name of the Company, a reference to “4.33% Senior Notes,
Series F, due 2019, Security No. INV11267, PPN 88643@ AF3” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.   (2)   Address for all notices relating to payments:       The
Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077       Attention: Manager, Billings and Collections   (3)  
Address for all other communications and notices:       The Prudential Insurance
Company of America
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Managing Director, Energy and Corporate
Finance

Schedule A

5



--------------------------------------------------------------------------------



 



(4)   Recipient of telephonic prepayment notices:       Manager, Trade
Management Group       Telephone: (973) 367-3141
Facsimile: (888) 889-3832   (5)   Address for Delivery of Notes:       Send
physical security by nationwide overnight delivery service to:

Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201

Attention: Thomas P. Donahue
Telephone: (214) 720-6202   (6)   Electronic Delivery:
pcgdallas@prudential.com
with a copy to
brian.thomas@prudential.com   (7)   Tax Identification No.: 22-1211670

Schedule A

6



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
Gibraltar Life Insurance Co., Ltd.
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                  $ 13,958,000  
 
                       
 
  Series G   Series H   Series I

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       JPMorgan Chase
Bank
New York, NY
ABA No.: 021-000-021
Account Name: Gibraltar Private
Account No.: P86246 (please do not include spaces)       Each such wire transfer
shall set forth the name of the Company, a reference to “4.33% Senior Notes,
Series F, due 2019, Security No. INV11267, PPN 88643@ AF3” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.   (2)   All payments, other than principal, interest or Make-Whole
Amount, on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:       JPMorgan Chase Bank
New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Company       Each such
wire transfer shall set forth the name of the Company, a reference to “4.33%
Senior Notes, Series F, due 2019, Security No. INV11267, PPN 88643@ AF3” and the
due date and application (e.g., type of fee) of the payment being made.

Schedule A

7



--------------------------------------------------------------------------------



 



(3)   Address for all notices relating to payments:       The Gibraltar Life
Insurance Co., Ltd.
2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-8953, Japan       E-mail: Mizuho.Matsumoto@gib-life.co.jp
      Attention: Mizuho Matsumoto, Vice President of Investment Operations Team
  (4)   Address for all other communications and notices:       Prudential
Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Managing Director, Energy and Corporate
Finance   (5)   Address for Delivery of Notes:       Send physical security by
nationwide overnight delivery service to:       Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Thomas P. Donahue
Telephone: (214) 720-6202   (6)   Electronic Delivery:
pcgdallas@prudential.com
with a copy to
brian.thomas@prudential.com   (7)   Tax Identification No.: 98-0408643

Schedule A

8



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
Gibraltar Life Insurance Co., Ltd.
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                  $ 4,013,000  
 
                       
 
  Series G   Series H   Series I

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       JPMorgan Chase
Bank
New York, NY
ABA No.: 021-000-021
Account Name: GIB Private Placement USD
Account No.: P86406 (please do not include spaces)       Each such wire transfer
shall set forth the name of the Company, a reference to “4.33% Senior Notes,
Series F, due 2019, Security No. INV11267, PPN 88643@ AF3” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.   (2)   All payments, other than principal, interest or Make-Whole
Amount, on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:       JPMorgan Chase Bank
New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Company       Each such
wire transfer shall set forth the name of the Company, a reference to “4.33%
Senior Notes, Series F, due 2019, Security No. INV11267, PPN 88643@ AF3” and the
due date and application (e.g., type of fee) of the payment being made.

Schedule A

9



--------------------------------------------------------------------------------



 



(3)   Address for all notices relating to payments:       The Gibraltar Life
Insurance Co., Ltd.
2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-8953, Japan       E-mail: Mizuho.Matsumoto@gib-life.co.jp
      Attention: Mizuho Matsumoto, Vice President of Investment Operations Team
  (4)   Address for all other communications and notices:       Prudential
Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Managing Director, Energy and Corporate
Finance   (5)   Address for Delivery of Notes:       Send physical security by
nationwide overnight delivery service to:       Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Thomas P. Donahue
Telephone: (214) 720-6202   (6)   Electronic Delivery:
pcgdallas@prudential.com
with a copy to
brian.thomas@prudential.com   (7)   Tax Identification No.: 98-0408643

Schedule A

10



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
The Prudential Life Insurance Company, Ltd.
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                  $ 6,979,000  
 
                       
 
  Series G   Series H   Series I

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       JPMorgan Chase
Bank
New York, NY
ABA No.: 021-000-021     Account No.: P86291
Account Name: The Prudential Life Insurance Company, Ltd.       Each such wire
transfer shall set forth the name of the Company, a reference to “4.33% Senior
Notes, Series F, due 2019, Security No. INV11267, PPN 88643@ AF3” and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.   (2)   All payments, other than principal, interest or
Make-Whole Amount, on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       JPMorgan Chase
Bank
New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Company       Each such
wire transfer shall set forth the name of the Company, a reference to “4.33%
Senior Notes, Series F, due 2019, Security No. INV11267, PPN 88643@ AF3” and the
due date and application (e.g., type of fee) of the payment being made.

Schedule A

11



--------------------------------------------------------------------------------



 



(3)   Address for all notices relating to payments:       The Prudential Life
Insurance Company, Ltd.
2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-0014, Japan       Telephone: 81-3-5501-5190
Facsimile: 81-03-5501-5037
E-mail: osamu.egi@prudential.com       Attention: Osamu Egi, Team Leader of
Financial Reporting Team   (4)   Address for all other communications and
notices:       Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Managing Director, Energy and Corporate
Finance   (5)   Address for Delivery of Notes:       Send physical security by
nationwide overnight delivery service to:       Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Thomas P. Donahue
Telephone: (214) 720-6202   (6)   Electronic Delivery:
pcgdallas@prudential.com
with a copy to
brian.thomas@prudential.com   (7)   Tax Identification No.: 98-0433392

Schedule A

12



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
Forethought Life Insurance Company
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                  $ 7,500,000  
 
                       
 
  Series G   Series H   Series I

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       State Street
Bank
ABA # 01100-0028
DDA Account # 24564783       For Further Credit:
Forethought Life Insurance Company
Fund # 3N1H       Each such wire transfer shall set forth the name of the
Company, a reference to “4.33% Senior Notes, Series F, due 2019, PPN 88643@ AF3”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.   (2)   All notices of payments and written
confirmations of such wire transfers:       Forethought Life Insurance Company
Attn: Russell Jackson
300 North Meridian
Suite 1800
Indianapolis, IN 46204       with copy to:       State Street Bank
Attn: Deb Hartner
801 Pennsylvania
Kansas City, MO 64105

Schedule A

13



--------------------------------------------------------------------------------



 



(3)   Address for all other communications and notices:       Prudential Private
Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Managing Director, Energy and Corporate
Finance   (4)   Address for Delivery of Notes:   (a)   Send physical security by
nationwide overnight delivery service to:       DTC / New York Window
55 Water Street
New York, NY 10041
Attention: Robert Mendez       Please include in the cover letter accompanying
the Notes a reference to SSB Fund # 3N1H.     (b) Send copy by nationwide
overnight delivery service to:       Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102       Attention: Trade Management, Manager
Telephone: (973) 367-3141       and       Forethought Life Insurance Company
Attn: Eric Todd
300 North Meridian
Suite 1800
Indianapolis, IN 46204   (5)   Electronic Delivery:
pcgdallas@prudential.com
with a copy to
brian.thomas@prudential.com

Schedule A

14



--------------------------------------------------------------------------------



 



(6)   Tax Identification No.: 06-1016329

Schedule A

15



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
MTL Insurance Company
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                  $ 3,000,000  
 
                       
 
  Series G   Series H   Series I

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       The Northern
Trust Company
ABA # 071000152
Credit Wire Account # 5186061000
FFC: 26-32065/MTL Insurance Company — Prudential       Each such wire transfer
shall set forth the name of the Company, a reference to “4.33% Senior Notes,
Series F, due 2019, PPN 88643@ AF3” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.   (2)  
All notices of payments and written confirmations of such wire transfers:      
MTL Insurance Company
1200 Jorie Blvd.
Oak Brook, IL 60522-9060
Attention: Margaret Culkeen   (3)   Address for all other communications and
notices:       Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Managing Director, Energy and Corporate
Finance

Schedule A

16



--------------------------------------------------------------------------------



 



(4)   Address for Delivery of Notes:

(a) Send physical security by nationwide overnight delivery service to:
The Northern Trust Company of New York
Harborside Financial Center 10, Suite 1401
3 Second Street
Northern Acct. # 26-32065 / Acct. Name: MTL
    Insurance Company — Prudential
Jersey City, NJ 07311
Attn: Jose Mero & Rubie Vega
Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (MTL Insurance Company-Prudential; Account Number:
26-32065).
(b) Send copy by nationwide overnight delivery service to:
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102

Attention: Trade Management, Manager
Telephone: (973) 367-3141

(5)   Electronic Delivery:
pcgdallas@prudential.com
with a copy to
brian.thomas@prudential.com   (6)   Tax Identification No.: 36-1516780

Schedule A

17



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
BCBSM, Inc. DBA Blue Cross and Blue Shield of Minnesota
  Series A   Series B   Series C
 
                       

  Series D   Series E   Series F
 
                  $ 1,500,000  
 
                       
Register Notes in the Name of:
Blue Cross and Blue Shield of Minnesota 
  Series G   Series H   Series I

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       U.S. Bank N.A.
ABA No.: 091000022
Account No. 180183083765
60 Livingston Avenue
St. Paul, MN 55107
Attn: Income Team (CUSIP Number, Account No. 10561811 and payment breakdown)    
  Each such wire transfer shall set forth the name of the Company, a reference
to “4.33% Senior Notes, Series F, due 2019, PPN 88643@ AF3” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.   (2)   All notices of payments and written confirmations of such
wire transfers:       Blue Cross and Blue Shield of Minnesota
1303 Corporate Center Drive
Eagan, MN 55121-1204       Attention: James K. Rochat, Director, Investments    
  Telephone: (651) 662-8372
Facsimile: (651) 662-2164

Schedule A

18



--------------------------------------------------------------------------------



 



(3)   Address for all other communications and notices:       Prudential Private
Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: Managing Director, Energy and Corporate
Finance   (4)   Address for Delivery of Notes:

(a) Send physical security by nationwide overnight delivery service to:
U.S. Bank
Cindy Procai EP MN WS41
60 Livingston Ave.
St. Paul, MN 55107

Attention: Kate O’Connor
Telephone: (651) 495-4175
     Please include in the cover letter accompanying the Notes a reference to
the Purchasers account number (Blue Cross & Blue Shield of Minnesota; Account
Number: 10561811).
(b) Send copy by nationwide overnight delivery service to:
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102

Attention: Trade Management, Manager
Telephone: (973) 367-3141

(5)   Electronic Delivery:
pcgdallas@prudential.com
with a copy to
brian.thomas@prudential.com   (6)   Tax Identification No.: 41-0984460

Schedule A

19



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account
  Series A   Series B   Series C
 
                  $ 300,000  
 
                       
 
  Series D   Series E   Series F
 
          $ 300,000          
 
                       
 
  Series G   Series H   Series I

(1)   All payments by wire or intrabank transfer of immediately available funds
to:       JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: NYLIAC SEPARATE BOLI 3 BROAD FIXED
General Account No. 323-8-39002

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

(2)   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:       New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

    Attention:     Securities Operation
Private Group
2nd Floor
Fax #: 908-840-3385

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com

Schedule A

20



--------------------------------------------------------------------------------



 



(3)   All other communications to:       New York Life Insurance and Annuity
Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

  Attention:    Fixed Income Investors Group
Private Finance
2nd Floor
Fax #: (212) 447-4122

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com       and with a copy of any notices regarding
defaults or Events of Default under the operative documents to:

  Attention:    Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340

(4)   The original note delivered to:       Rebecca Strutton
Director & Associate General Counsel
New York Life Investments
51 Madison Avenue-Room 1016
New York, New York 10010
212.576.4285   (5)   Tax ID No.: 13-3044743

Schedule A

21



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account
  Series A   Series B   Series C
 
                  $ 300,000  
 
                       
 
  Series D   Series E   Series F
 
          $ 300,000          
 
                       
 
  Series G   Series H   Series I

(1)   All payments by wire or intrabank transfer of immediately available funds
to:       JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: NYLIAC SEPARATE BOLI 3-2
General Account No. 323-9-56793

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

(2)   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:       New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

         
 
  Attention:   Securities Operation
 
      Private Group
 
      2nd Floor
 
      Fax #: 908-840-3385

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com

Schedule A

22



--------------------------------------------------------------------------------



 



(3)   All other communications to:       New York Life Insurance and Annuity
Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

         
 
  Attention:   Fixed Income Investors Group
 
      Private Finance
 
      2nd Floor
 
      Fax #: (212) 447-4122

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com       and with a copy of any notices regarding
defaults or Events of Default under the operative documents to:

         
 
  Attention:   Office of General Counsel
 
      Investment Section, Room 1016
 
      Fax #: (212) 576-8340

(4)   The original note delivered to:       Rebecca Strutton
Director & Associate General Counsel
New York Life Investments
51 Madison Avenue-Room 1016
New York, New York 10010
212.576.4285   (5)   Tax ID No.: 13-3044743

Schedule A

23



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account
  Series A   Series B   Series C
 
                  $ 400,000  
 
                       
 
  Series D   Series E   Series F
 
          $ 400,000          
 
                       
 
  Series G   Series H   Series I

(1)   All payments by wire or intrabank transfer of immediately available funds
to:       JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: NYLIAC SEPARATE BOLI 30C
General Account No. 304-6-23970

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

(2)   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:       New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

         
 
  Attention:   Securities Operation
 
      Private Group
 
      2nd Floor
 
      Fax #: 908-840-3385

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com

Schedule A

24



--------------------------------------------------------------------------------



 



(3)   All other communications to:       New York Life Insurance and Annuity
Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

         
 
  Attention:   Fixed Income Investors Group
 
      Private Finance
 
      2nd Floor
 
      Fax #: (212) 447-4122

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com       and with a copy of any notices regarding
defaults or Events of Default under the operative documents to:

         
 
  Attention:   Office of General Counsel
 
      Investment Section, Room 1016
 
      Fax #: (212) 576-8340

(4)   The original note delivered to:       Rebecca Strutton
Director & Associate General Counsel
New York Life Investments
51 Madison Avenue-Room 1016
New York, New York 10010
212.576.4285
  (5)   Tax ID No.: 13-3044743

Schedule A

25



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
New York Life Insurance Company
  Series A   Series B   Series C
 
                  $ 13,400,000  
 
                       
 
  Series D   Series E   Series F
 
          $ 13,400,000          
 
                       
 
  Series G   Series H   Series I

(1)   All payments by wire or intrabank transfer of immediately available funds
to:       JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: New York Life Insurance Company
General Account No. 008-9-00687

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

(2)   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:       New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

         
 
  Attention:   Securities Operation
 
      Private Group
 
      2nd Floor
 
      Fax #: 908-840-3385

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com

Schedule A

26



--------------------------------------------------------------------------------



 



(3)   All other communications to:       New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

         
 
  Attention:   Fixed Income Investors Group
 
      Private Finance
 
      2nd Floor
 
      Fax #: (212) 447-4122

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com       and with a copy of any notices regarding
defaults or Events of Default under the operative documents to:

         
 
  Attention:   Office of General Counsel
 
      Investment Section, Room 1016
 
      Fax #: (212) 576-8340

(4)   The original note delivered to:       Rebecca Strutton
Director & Associate General Counsel
New York Life Investments
51 Madison Avenue-Room 1016
New York, New York 10010
212.576.4285   (5)   Tax ID No.: 13-5582869

Schedule A

27



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
New York Life Insurance and Annuity Corporation
  Series A   Series B   Series C
 
          $8,100,000
 
           
 
  Series D   Series E   Series F
 
      $8,100,000    
 
           
 
  Series G   Series H   Series I

(1)   All payments by wire or intrabank transfer of immediately available funds
to:       JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: New York Life Insurance and Annuity Corporation
General Account No. 323-8-39002

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

(2)   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:       New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

         
 
  Attention:   Securities Operation
 
      Private Group
 
      2nd Floor
 
      Fax #: 908-840-3385

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com

Schedule A

28



--------------------------------------------------------------------------------



 



(3)   All other communications to:       New York Life Insurance and Annuity
Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

         
 
  Attention:   Fixed Income Investors Group
 
      Private Finance
 
      2nd Floor
 
      Fax #: (212) 447-4122

    with a copy sent electronically to:       FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com       and with a copy of any notices regarding
defaults or Events of Default under the operative documents to:

         
 
  Attention:   Office of General Counsel
 
      Investment Section, Room 1016
 
      Fax #: (212) 576-8340

(4)   The original note delivered to:       Rebecca Strutton
Director & Associate General Counsel
New York Life Investments
51 Madison Avenue-Room 1016
New York, New York 10010
212.576.4285   (5)   Tax ID No.: 13-3044743

Schedule A

29



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
Forethought Life Insurance Company
  Series A   Series B   Series C
 
                  $ 2,500,000  
 
                       
 
  Series D   Series E   Series F
 
          $ 2,500,000          
 
                       
 
  Series G   Series H   Series I

(1)   All payments by wire or intrabank transfer of immediately available funds
to:       State Street Bank & Trust Company
Boston, MA
ABA # 011000028
DDA # 00539841
Attn: Mutual Funds
FLIC-PRV2
Fund # 3N2Z
Ref: Forethought Life Insurance
Contact: Deborah Hartner (Phone: 816-871-9218)

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

(2)   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:

         
 
  Attention:   Russell L. Jackson
 
      Director, Investment Accounting
 
      Forethought Life Insurance Company
 
      300 North Meridian Street, Suite 1800
 
      Indianapolis, IN 46204
 
      Phone: 317-223-2749
 
      Email: russell.jackson@forethought.com
 
       
 
  With a copy to:    
 
      Deborah Hartner
 
      Account Manager
 
      State Street Bank
 
      801 Pennsylvania Avenue
 
      Kansas City, MO 64105
 
      Phone: 816-871-9218
 
      Email: DSHartner@statestreet.com

Schedule A

30



--------------------------------------------------------------------------------



 



         
 
  And a copy to:    
 
      New York Life Investment Management LLC
 
      51 Madison Avenue
 
      New York, New York 10010
 
      Attention: Private Operations
 
      Fax #: 908-840-3385
 
      Email: NYLIM_PVT_OPS@NYLIM.com

(3)   All other communications to:       New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

         
 
  Attention:   Fixed Income Investors Group
 
      Private Finance
 
      2nd Floor
 
      Fax #: (212) 447-4122

    with a copy sent electronically to: FIIGLibrary@nylim.com       and with a
copy of any notices regarding defaults or Events of Default under the operative
documents to:

         
 
  Attention:   Office of General Counsel
 
      Investment Section, Room 1016
 
      Fax #: (212) 576-8340

(4)   The original note delivered to:       DTC/New York Window
55 Water Street
New York, NY 10041
Attn: Robert Mendez
Ref: SSB Fund # 3N2Z   (5)   Custodian:

         
 
  Attention:   Deborah Hartner
 
      Account Manager
 
      State Street Bank
 
      801 Pennsylvania Avenue
 
      Kansas City, MO 64105
 
      Phone: 816-871-9218
 
      Fax: 816-871-9554
 
      Email: DSHartner@statestreet.com

Schedule A

31



--------------------------------------------------------------------------------



 



(6)   Tax ID No.: 06-1016329

Schedule A

32



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Allianz Life Insurance Company of North America
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
          $40,000,000

Register Notes in name of: MAC & CO.

(1)   Payment shall be made by bank wire transfer of immediately available
federal funds to:       MAC & CO.
The Bank of New York Mellon
ABA # 011001234
BNY Mellon Account No. AZAF6700012
DDA 125261
Cost Center 1253
Re: “Accompanying Information” below
For Credit to Portfolio Account: AZLife AZAF6700012
      Accompanying Information:       Name of Issuer:                           
Description of Security:$                     Series                      Notes,
due                            PPN: 88643@ AJ5       Due Date and Application
(as among principal, make whole and interest) of the payment being made:   (2)  
All notices of payment on or in respect to the security should be sent to:      
Allianz Life Insurance Company of North America
c/o Allianz of America, Inc.
Attn: Private Placements
55 Greens Farms Road
P.O. Box 5160
Westport, Connecticut 06881-5160
Phone: 203-221-8580
Fax: 203-221-8539
Email: Brian.Landry@azoa.com       With a copy to:

Schedule A

33



--------------------------------------------------------------------------------



 



    Kathy Muhl
Supervisor — Income Group
The Bank of New York Mellon
Three Mellon Center — Room 153-1818
Pittsburgh, Pennsylvania 15259
Phone: 412-234-5192
Fax: 412-236-0800
Email: Kathy.muhl@bnymellon.com   (3)   Send notices and other communications
to:       Allianz Life Insurance Company of North America
c/o Allianz of America, Inc.
Attn: Private Placements
55 Greens Farms Road
P.O. Box 5160
Westport, Connecticut 06881-5160
Phone: 203-221-8580
Fax: 203-221-8539
Email: Brian.Landry@azoa.com   (4)   The original note delivered to:      
Mellon Securities Trust Company
One Wall Street
3rd Floor Receive Window C
New York, NY 10286
      For Credit to: Allianz Life Insurance Company of North America,
AZLife AZAF6700012   (5)   Tax ID No.: 41-1366075

Schedule A

34



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Minnesota Life Insurance Company
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
  $15,000,000        

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:       Mellon Bank, Pittsburgh, PA
ABA#: 011001234
DDA#: 048771
Account Name: Minnesota Life Insurance Company
Account #: ADFF0106002
Cost Code: 1167
Ref: Issuer, Rate, Maturity, CUSIP/PPN, P&I Breakdown   (2)   All documents and
notices should be sent to:       Minnesota Life Insurance Company
400 Robert Street North
St. Paul, Minnesota 55101
Attention: Advantus Capital Management, Inc.   (3)   Original notes delivered
to:       Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attention: Kathleen Posus   (4)   Electronic Delivery:   (5)   Tax ID
No. 41-0417830

Schedule A

35



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
MTL Insurance Company
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
      $2,000,000    

Register Notes in Name of: ELL & Co.

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:       The Northern Chgo/Trust
ABA #071-000-152
For credit to: Account Number: 5186041000
For further credit to: MTL Insurance Company
Account Number: 26-00621
Attn: Income Collections       Also, please reference sufficient information to
identify
the source and application of such funds.   (2)   All documents and notices
should be sent to:       MTL Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   (3)   Original notes delivered to:       Northern
Trust Co
Harborside Financial Center 10
Suite 1401
3 Second Street
Jersey City NJ 07311
Attn: Jose’ Mero — Settlements for Account #26-00621,
Account Name: MTL Insurance Company   (4)   Electronic Delivery:   (5)   Tax ID
No. 36-1516780

Schedule A

36



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Colorado Bankers Life Insurance Company
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
  $500,000        

Register Notes in Name of: Cudd & Co. F/A/O Colorado Bankers Life Insurance
Company

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:       JP Morgan Chase
ABA#: 021000021
A/C #9009002859
A/C Name: Bond Interest Wire

  Ref:    Cusip — 88643@ AG1
Account number — #2600392300
Account name — Colorado Bankers Life Insurance Co.
Nominee — Cudd & Co
Principal and interest -
Rate -
Maturity-

(2)   All documents and notices should be sent to:       Colorado Bankers Life
Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   (3)   Original notes delivered to:       JP Morgan
4 New York Plaza, Floor 11
New York, NY 10004
Attn: Outsourcing
Account # P65920   (4)   Electronic Delivery:

Schedule A

37



--------------------------------------------------------------------------------



 



(5)   Tax ID No. 84-0674027

Schedule A

38



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Great Western Insurance Company
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
      $500,000    

Register Notes in Name of: Wells Fargo for Great Western Insurance Company

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:       Wells Fargo
ABA Number: 121000248
Credit: Wells Fargo account #6355060421
Further Credit: Great Western Insurance Co. 1827-3286

Also, please reference sufficient information to identify
the source and application of such funds.   (2)   All documents and notices
should be sent to:       Great Western Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
  (3)   Original notes delivered to:       Wells Fargo Investments LLC
Attn: Securities Processing
MAC N9311-13J
Northstar West Bldg.
625 Marquette Ave. S — 13th Floor
Minneapolis, MN 55402
Great Western Insurance Company #1827-3286   (4)   Electronic Delivery:   (5)  
Tax ID No. 87-0395954

Schedule A

39



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
The Catholic Aid Association
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
  $500,000        

Register Notes in Name of: Wells Fargo Bank N.A. FBO The Catholic Aid
Association

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:       Wells Fargo Bank N.A.
ABA #: 121000248
BNFA: 0000840245 (must use all 10 digits)
Beneficiary Acct Name: Trust Wire Clearing
Wells Fargo Acct Name: The Catholic Aid Association
Wells Fargo Acct #: 23825801
Contact Name: Duane Johnson (612) 667-6723
      Also, please reference sufficient information to identify the source and
application
of such funds.   (2)   All documents and notices should be sent to:       The
Catholic Aid Association
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   (3)   Original notes delivered to:       Duane
(Dewey) Johnson
Wells Fargo — Investment Mgr Relations
MAC N9306-036
733 Marquette Ave, 3rd Fl.
Minneapolis, MN 55479
Account Name: The Catholic Aid Association
Account Number: 23825801   (4)   Electronic Delivery:   (5)   Tax ID
No. 41-0182070

Schedule A

40



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
American Republic Insurance Company
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
          $ 2,000,000          

Register Notes in Name of: Wells Fargo Bank N.A. as custodian for American
Republic Insurance Company

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:       Wells Fargo Bank, N.A.
ABA #121000248
BNFA=0000840245 (include all 10 digits)
BNF=Trust Wire Clearing
FFC Attn: Income Collections, a/c #20983400
For further credit to: American Republic Insurance Co.
                                  Account Number: 20983400
Ref: Issuer, Rate, Maturity, CUSIP/PPN, P&I Breakdown   (2)   All documents and
notices should be sent to:       American Republic Insurance Company
C/o Advantus Capital Management Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   (3)   Original notes delivered to:       Duane
(Dewey) Johnson
Wells Fargo — Investment Mgr Relations
MAC N9306-036
733 Marquette Ave, 3rd Fl.
Minneapolis, MN 55479
Account Name: American Republic Insurance Company
Account Number: 20983400   (4)   Electronic Delivery:   (5)   Tax ID
No. 42-0113630

Schedule A

41



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Blue Cross and Blue Shield of Florida, Inc.
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
  $2,000,000        

Register Notes in Name of: Hare & Co.
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

      Federal Reserve Bank of Boston
ABA#011001234
DDA#048771
Blue Cross Blue Shield of Florida, F1BF5314632
Cusip: 88643@ AG1

      Also, please reference sufficient information to identify the source and
application of such funds.

(2)   All documents and notices should be sent to:       Blue Cross and Blue
Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   (3)   Original notes delivered to:       Mellon
Securities Trust Co,
One Wall Street
3rd Floor-Receive Window C
New York, NY 10286
Acct Name: Blue Cross and Blue Shield of Florida, Inc.
Acct #: F1BF5314632   (4)   Electronic Delivery:   (5)   Tax ID No. 59-2015694

Schedule A

42



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Fort Dearborn Life Insurance Company
  Series A   Series B   Series C
 
  $2,000,000        
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I

Register Notes in Name of: Cudd & Co
(1)  All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

    JP Morgan Chase
ABA#: 021000021
A/C #9009002859
A/C Name: Bond Interest Wire

  Ref:   Cusip — 88643@ AA4
Account number — #P65920
Account name — Fort Dearborn Life Insurance (IP)
Nominee — Cudd & Co
Principal and interest -
Rate -
Maturity-

(2)   All documents and notices should be sent to:       Fort Dearborn Life
Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   (3)   Original notes delivered to:       JP Morgan
4 New York Plaza, Floor 11
New York, NY 10004
Attn: Outsourcing
Account # P65920


Schedule A

43



--------------------------------------------------------------------------------



 



(4)   Electronic Delivery:   (5)   Tax ID No. 36-2598882

Schedule A

44



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Fort Dearborn Life Insurance Company
  Series A   Series B   Series C
 
  $2,000,000        
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I

Register Notes in Name of: Cudd & Co
(1)  All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

    JP Morgan Chase
ABA#: 021000021
A/C #9009002859
A/C Name: Bond Interest Wire

   Ref:   Cusip — 88643@ AA4
Account number — #P65920
Account name — Fort Dearborn Life Insurance (C&S)
Nominee — Cudd & Co
Principal and interest -
Rate -
Maturity-

(2)   All documents and notices should be sent to:       Fort Dearborn Life
Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   (3)   Original notes delivered to:       JP Morgan
4 New York Plaza, Floor 11
New York, NY 10004
Attn: Outsourcing
Account # P65920   (4)   Electronic Delivery:

Schedule A

45



--------------------------------------------------------------------------------



 



(5) Tax ID No. 36-2598882
Schedule A

46



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
New Era Life Insurance
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
      $500,000    

Register Notes in Name of: Cudd & Co
(1)  All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

    JP Morgan Chase
ABA#: 021000021
FFC to 9009000127
Account: P05155
Account Name: New Era Life Insurance

    Ref:    Cusip — 88643@ AH9
Account number — #P05155
Account name — New Era Life Insurance
Nominee — Cudd & Co
Principal and interest -
Rate -
Maturity-

(2)   All documents and notices should be sent to:       New Era Life Insurance
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   (3)   Original notes delivered to:       JP Morgan
Chase Bank N.A.
4 New York Plaza, Ground Floor
New York, NY 10004
Account New Era Life Insurance
Account # P05155   (4)   Electronic Delivery:

Schedule A

47



--------------------------------------------------------------------------------



 



(5)   Tax ID No. 74-2552025

Schedule A

48



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Pacific Life Insurance Company
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
  $5,000,000        
 
  $5,000,000        
 
  $5,000,000        
 
  $5,000,000        
 
  $5,000,000        

Register Notes in name of: Mac & Co., as nominee for Pacific Life Insurance
Company

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:       Mellon Trust of New England
ABA# 011001234
DDA 125261
Attn: MBS Income CC: 1253
A/C Name: Pacific Life Insurance Company — General Account/PLCF1810132
Regarding: Security Description & PPN   (2)   All notices of payments and
written confirmations of such wire transfers:       Mellon Trust
Attn: Pacific Life Accounting Team
One Mellon Bank Center
Room 0930
Pittsburgh, PA 15259       and       Pacific Life Insurance Company
Attn: IMD — Cash Team
700 Newport Center Drive
Newport Beach, CA 92660-6397
FAX# 949-718-5845

Schedule A

49



--------------------------------------------------------------------------------



 



(3)   Original notes delivered to:       Mellon Securities Trust Company
One Wall Street
3rd Floor-Receive Window C
New York, NY 10286
Contact Name & Phone: Robert Ferraro (212) 635-1299
A/C Name: Pacific Life Insurance Co — General Acct
A/C #: PLCF1810132   (4)   E-mail address for Electronic Delivery:
Jason.todd@pacificlife.com   (5)   All other communications:       Pacific Life
Insurance Company
Attn: IMD — Credit Analysis
700 Newport Center Drive
Newport Beach, CA 92660-6397
FAX# 949-219-5406   (6)   Tax ID No.: 95-1079000

Schedule A

50



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
State Farm Life Insurance Company
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
  $24,000,000        
 
           
 
  Series G   Series H   Series I

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, providing sufficient information to identify the source of the transfer,
the amount of interest and/or principal and the series of Notes, to:

         
 
  JPMorganChase    
 
  ABA#   021000021
 
  Attn:   SSG Private Income Processing
 
  A/C#   9009000200
 
  For further credit to:   State Farm Life Insurance Company
 
      Custody Account # G06893
 
  RE:   Tidewater, Inc., 4.12% Senior Notes, due December 30, 2018
 
      PPN #: 88643@ AD8
 
      Maturity Date: December 30, 2018

(2)   Send notices, financial statements, officer’s certificates and other
correspondence to:       State Farm Life Insurance Company
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710   (3)   Send confirms to:       State Farm Life Insurance
Company
Investment Accounting Dept. D-3
One State Farm Plaza
Bloomington, IL 61710


Schedule A

51



--------------------------------------------------------------------------------



 



(4)   The original note delivered (via registered mail) to:       JPMorgan Chase
Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention: Physical Receive Department
Account: G06893       With a copy to:       State Farm Insurance Companies
One State Farm Plaza
Bloomington, Illinois 61710
Attn: Corporate Law-Investments, A-3
          Christiane M. Stoffer, Associate General Counsel   (5)   Electronic
Delivery: privateplacements@statefarm.com   (6)   Tax ID No.: 37-0533090

Schedule A

52



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
State Farm Life and Accident Assurance Company
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
  $1,000,000        
 
           
 
  Series G   Series H   Series I

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, providing sufficient information to identify the source of the transfer,
the amount of interest and/or principal and the series of Notes, to:

         
 
  JPMorganChase    
 
  ABA#   021000021
 
  Attn:   SSG Private Income Processing
 
  A/C#   9009000200
 
  For further credit to:   State Farm Life and Accident Assurance Company
 
      Custody Account # G06895
 
  RE:   Tidewater, Inc., 4.12% Senior Notes, due December 30, 2018
 
      PPN #: 88643@ AD8
 
      Maturity Date: December 30, 2018

(2)   Send notices, financial statements, officer’s certificates and other
correspondence to:       State Farm Life and Accident Assurance Company
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710   (3)   Send confirms to:       State Farm Life and
Accident Assurance Company
Investment Accounting Dept. D-3
One State Farm Plaza
Bloomington, IL 61710

Schedule A

53



--------------------------------------------------------------------------------



 



(4)   The original note delivered (via registered mail) to:       JPMorgan Chase
Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention: Physical Receive Department
Account: G06895       With a copy to:       State Farm Insurance Companies
One State Farm Plaza
Bloomington, Illinois 61710
Attn: Corporate Law-Investments, A-3
   Christiane M. Stoffer, Associate General Counsel   (5)   Electronic Delivery:
privateplacements@statefarm.com   (6)   Tax ID No.: 37-0805091

Schedule A

54



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Great-West Life & Annuity Insurance Company
  Series A   Series B   Series C
 
      $18,500,000    
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I

(1)   All payments by wire transfer of immediately available funds to:

      The Bank of New York Mellon
ABA No.: 021-000-018
BNF Account No.: IOC566
Further Credit To: Great-West Life/Acct No. 640935

         
 
  Special Instructions:   1) security description (PPN #),
 
      2) allocation of payment between principal and interest, and
 
      3) confirmation of principal balance.

(2)   All notices and communications to:

      Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111
Attention: Investments Division
Fax: (303) 737-6193

(3)   Physical delivery of securities to:

      The Bank of New York Mellon
3rd Floor, Window A
One Wall Street
New York, New York 10286
Attention: Receive/Deliver Department (Great-West Life/Account No. 640935)

(4)   Electronic Delivery: ward.argust@gwl.com   (5)   Tax ID No. #84-0467907

Schedule A

55



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
The Great-West Life Assurance Company
  Series A   Series B   Series C
 
      $1,000,000    
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I

Register Notes in Name of: Hare & Co.

(1)   All payments by wire transfer of immediately available funds to:

      The Bank of New York
ABA No.: 021-000-018
BNF Account No.: IOC566
Further Credit To: Great-West Life/Acct No. 641000

         
 
  Special Instructions:   1) security description (PPN #),
 
      2) allocation of payment between principal and interest, and
 
      3) confirmation of principal balance.

(2)   All notices and communications to:

      Great-West Life Assurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111
Attention: Investments Division
Fax: (303) 737-6193

(3)   Physical delivery of securities to:

      The Bank of New York
3rd Floor, Window A
One Wall Street
New York, New York 10286
Attention: Receive/Deliver Department (Great-West Life/Account No. 641000)

(4)   Electronic Delivery: ward.argust@gwl.com   (5)   Tax ID No. 98-0000673

Schedule A

56



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
The Great-West Life Assurance Company
  Series A   Series B   Series C
 
  $15,000,000        
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I

Register Notes in Name of: MAC & CO

(1)   All payments by wire transfer of immediately available funds to:

    Federal Reserve Bank of Boston
ABA No.: 011001234
Credit To: DDA No.125261
Attn: MBS Income Unit
CC: 1253
Further Credit To: The Great-West Life Assurance Company
                      Acct No. GAWF00050002
                                      C/M GWL US Bond

         
 
  Special Instructions:   1) security description (PPN #),
 
      2) allocation of payment between principal and interest, and
 
      3) confirmation of principal balance.

(2)   All notices and communications to:

      The Great-West Life Assurance Company
100 Osborne Street North
Winnipeg, Manitoba
CANADA R3C 3A5
Attn: Securities Administration – 2C
Fax: (204) 946-8395   CC:      Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, CO 80111
Attn: Investments Division
Fax: (303)737-6193

Schedule A

57



--------------------------------------------------------------------------------



 



(3)   Physical delivery of securities to:

      Mellon Securities Trust Co.
120 Broadway, 13th Floor
New York, NY 10271
Credit: The Great-West Life Assurance Company
Acct No. GAWF00050002
C/M GWL US Bond

(4)   Electronic Delivery: ward.argust@gwl.com   (5)   Tax ID No. 98-0000673

Schedule A

58



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
USAA Life Insurance Company
  Series A   Series B   Series C
 
  $18,500,000        
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I

Register Notes in name of: ELL & CO.

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

      Northern Chgo/Trust
ABA#071000152
Credit Wire Account # 5186041000
26-11042/ Life Company

With sufficient information to identify the source and application of
such funds, including the issuer name, the PPN of the issue, interest
rate, payment due date, maturity date, interest amount, principal and
premium amount.

(2)   All notices of payment on or in respect to the security should be sent to:

      Lisa Cox
Vice President
The Northern Trust Company
50 South LaSalle Street, B-7
Chicago, IL 60675

(3)   Send all other communications to:

      John Spear
VP Insurance Portfolios
9800 Fredericksburg Road
San Antonio, TX 78288
(210) 498-8661

Schedule A

59



--------------------------------------------------------------------------------



 



(4)   The original note delivered to:

      Northern Trust Company of New York
Account: 26-11042
Harborside Financial Center 10, Ste. 1401
3 Second Street
Jersey City, NJ 07311

(5)   Electronic Delivery: brianw.smith@usaa.com

(6)   Tax ID No. : 74-1472662

Schedule A

60



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
The Ohio National Life Insurance Company
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
  $6,000,000       $4,000,000

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, (identifying each payment as to issuer, security (including interest rate
and maturity date), and principal or interest), to:

      U.S. Bank N.A. (ABA #042-000013)
5th & Walnut Streets
Cincinnati, OH 45202
For credit to The Ohio National Life Insurance Company’s Account No. 910-275-7

(2) All notices and communications, including notices with respect to payments
and written confirmation of each such payment to:

      The Ohio National Life Insurance Company
Post Office Box 237
Cincinnati, OH 45201
Attention: Investment Department

(3)   The original note delivered to:

      The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH45242
Attention: Investment Department

(4)   Electronic Delivery: crcarlson@ohionational.com   (5)   Tax ID
No. 31-0397080

Schedule A

61



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Ohio National Life Assurance Corporation
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I
 
  $2,000,000       $4,000,000

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, (identifying each payment as to issuer, security (including interest rate
and maturity date), and principal or interest), to:

      U.S. Bank N.A. (ABA #042-000013)
5th & Walnut Streets
Cincinnati, OH 45202
For credit to Ohio National Life Assurance Corporation’s Account No. 865-215-8

(2) All notices and communications, including notices with respect to payments
and written confirmation of each such payment to:

      Ohio National Life Assurance Corporation
Post Office Box 237
Cincinnati, OH 45201
Attention: Investment Department

(3)   The original note delivered to:

      The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH45242
Attention: Investment Department

(4)   Electronic Delivery: crcarlson@ohionational.com   (5)   Tax ID
No. 31-0962495

Schedule A

62



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Ensign Peak Advisors, Inc.
  Series A   Series B   Series C
 
      $15,000,000    
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G   Series H   Series I

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, providing sufficient information to identify the source of the transfer,
the amount of interest and/or principal and the series of Notes, to:

      Zions First National Bank
ABA 124000054
Acct # 01-20001-3
Acct Name: Ensign Peak Advisors

(2)   All notices of payment on or in respect to the security should be sent to:

      Ensign Peak Advisors
50 East North Temple, 15th Floor
Salt Lake City, UT 84150
e-mail: custody@ensignpeak.org
Scott Colton            or           Greg Tarbet
801-240-1066                     801-240-5949
Fax: 801-240-2202

(3)   Send notices and communications to:

      Ensign Peak Advisors
50 East North Temple, 15th Floor
Salt Lake City, UT 84150
e-mail: custody@ensignpeak.org
Scott Colton            or           Greg Tarbet
801-240-1066                     801-240-5949
Fax: 801-240-2202

(4)   The original note delivered to:

      Ensign Peak Advisors
50 East North Temple, 15th Floor
Salt Lake City, UT 84150

Schedule A

63



--------------------------------------------------------------------------------



 



(5)   Tax ID No. 84-1432969

Schedule A

64



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
American National Insurance Company
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
  $ 15,000,000                  

Register Notes in name of:

     
(1)
  All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

         
 
  Bank:   SEI Private Trust Co.
 
  Bank Address:   1 Freedom Valley Dr., Oaks, PA 19456
 
  Bank ABA#:   031976161
 
  Sub Acct.   1050
 
  Account Name:   American National Insurance Company
 
  Account Number:   328655
 
  FFC TO:   Moody National Bank
 
  Trust Acct:   1856063500

With sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

     
(2)
  All notices and communications to:
 
   
 
  American National Insurance Company
 
  Securities Management & Research, Inc.
 
  2450 South Shore Blvd., Suite 400
 
  League City, TX 77573
 
  Attention: Anne LeMire
 
   
(4)
  The original note delivered to:
 
   
 
  American National Insurance Company
 
  Securities Management & Research, Inc.
 
  2450 South Shore Blvd., Suite 400
 
  League City, TX 77573
 
  Attention: Anne LeMire

Schedule A

65



--------------------------------------------------------------------------------



 



     
(5)
  Electronic Delivery:
 
   
 
  gordon.dixon@smr-invest.com
 
  anne.lemire@smr-invest.com
 
  john.maidlow@smr-invest.com
 
  donald.burrows@wfadvisors.com
 
  clint.auttonberry@wfadvisors.com
 
   
(6)
  Tax ID No.: 74-1484030

Schedule A

66



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
CUNA Mutual Insurance Society
  Series A   Series B   Series C
 
    $4,000,000       $4,000,000          
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
    $4,000,000                  

Register Notes in name of: TURNKEYS + CO

(1)   All payments by wire transfer of immediately available funds to:

      State Street Bank
ABA #: 011000028
Account Name: CUNA Mutual Insurance Society
DDA #: 1044-851-2
Reference Fund: ZT1E
        with sufficient information to identify the source and application of
such funds.

(2)   All notices of payments and written confirmations of such wire transfers
and other communications (financials):

      Members Capital Advisors, Inc.
Attention: Private Placements
5910 Mineral Point Road
Madison, WI 53705-4456
E-Mail: ds-privateplacements@cunamutual.com

(3)   Address for delivery of Notes to DTC:

      State Street Bank
DTC / New York Window
Attn: Robert Mendez
55 Water Street
Plaza Level -3rd Floor
New York, New York 10041

(4)   Tax ID No.: 39-0230590

Schedule A

67



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
CUMIS Insurance Society, Inc.
  Series A   Series B   Series C
 
    $1,000,000       $1,000,000          
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
  $1,000,000                  

Register Notes in name of: TURNJETTY + CO

(1)   All payments by wire transfer of immediately available funds to:

      State Street Bank
ABA #: 011000028
Account Name: CUMIS Insurance Society, Inc.
DDA #: 1658-736-2
Reference Fund: ZT1j
        with sufficient information to identify the source and application of
such funds.

(2)   All notices of payments and written confirmations of such wire transfers
and other communications (financials):

      Members Capital Advisors, Inc.
Attention: Private Placements
5910 Mineral Point Road
Madison, WI 53705-4456
E-Mail: ds-privateplacements@cunamutual.com

(3)   Address for delivery of Notes to DTC:

      State Street Bank
DTC / New York Window
Attn: Robert Mendez
55 Water Street
Plaza Level -3rd Floor
New York, New York 10041

(4)   Tax ID No.: 39-0972608

Schedule A

68



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
The Union Central Life Insurance Company
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G $6,000,000   Series H   Series I

Register Notes in name of: CUDD & CO.

(1)   Payment shall be made by bank wire transfer of immediately available
federal funds to:

      JPMorgan Chase Bank
ABA #021-000-021
DDA Clearing Account: 9009002859         Further Credit — Custody Fund P72228
(The Union Central Life Insurance Company)         Reference:CUSIP; Issue name
and source/application of funds

(2)   All notices of payment on or in respect to the security should be sent to:

      The Union Central Life Insurance Company
1876 Waycross Rd
Cincinnati, Ohio 45240
Attention: Treasury Department
Fax: (513) 674-5275

(3)   Send notices and communications to:

      The Union Central Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

(4)   The original note delivered by registered mail to:

      JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
ATTN: Physical Receive Department
REF: Account P72228
REF: The Union Central Life Insurance Company


Schedule A

69



--------------------------------------------------------------------------------



 



    With a copy to:

      Andy White
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505


(5)   Electronic Delivery: awhite@summitinvestments.com

(6)   Tax ID No. 31-0472910 (Union Central)

       13-6022143 (CUDD & CO.)

Schedule A

70



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
Ameritas Life Insurance Corp.
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
  $ 4,000,000                  

Register Notes in name of: CUDD & CO.

(1)   Payment shall be made by bank wire transfer of immediately available
federal funds to:

      JPMorgan Chase Bank
ABA #021-000-021
DDA Clearing Account: 9009002859

      Further Credit — Custody Fund P72220 (Ameritas Life Insurance Corp)
Reference: CUSIP; Issue name and source/application of funds

(2)   All notices of payment and written confirmations of such wire transfers
should be sent to:

      Ameritas Life Insurance Corp.
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax #: (402) 467-6970

(3)   Send notices and communications to:

      Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

(4)   The original note delivered by registered mail to:

      JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
ATTN: Physical Receive Department
REF: Account P72220
REF: Ameritas Life Insurance Corp.

Schedule A

71



--------------------------------------------------------------------------------



 



    With a copy to:

      Andy White
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

(5)   Electronic Delivery: awhite@summitinvestments.com

(6)   Tax ID No. 47-0098400 (Ameritas Life)

       13-6022143 (CUDD & CO.)

Schedule A

72



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
Acacia Life Insurance Company
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
  $ 2,000,000                  

Register Notes in name of: CUDD & CO.

(1)   Payment shall be made by bank wire transfer of immediately available
federal funds to:

      JPMorgan Chase Bank
ABA #021-000-021
DDA Clearing Account: 9009002859
Further Credit — Custody Fund P72216 (Acacia Life Insurance Company)
Reference: CUSIP; Issue name and source/application of funds

(2)   All notices of payment and written confirmations of such wire transfers
should be sent to:

      Acacia Life Insurance Company
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax #: (402) 467-6970


(3)   Send notices and communications to:

      Acacia Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax #: (402) 467-6790


(4)   The original note delivered by registered mail to:

      JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
ATTN: Physical Receive Department
REF: Account P72216
REF: Acacia Life Insurance Company

Schedule A

73



--------------------------------------------------------------------------------



 



    With a copy to:

      Andy White
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

(5)   Electronic Delivery: awhite@summitinvestments.com

(6)   Tax ID No. 53-0022880 (Acacia Life)

       13-6022143 (CUDD & CO.)

Schedule A

74



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
American United Life Insurance Company
  Series A   Series B   Series C
 
          $ 3,000,000          
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
  $ 3,000,000                  

          (1)   All payments by wire transfer of immediately available funds to:
 
       
 
  Bank Name:    Bank of New York
 
  ABA Routing #:    021000018
 
  Credit A/C:    GLA111566
 
  Account No.:    186683
 
  Account Name:     American United Life Insurance Co.
 
  Ref:    (Insert CUSIP/PPN and credit name here)

    Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond and
the payment date.   (2)   All notices of payments and written confirmations of
such wire transfers:       American United Life Insurance Company
ATTN: Mike Bullock, Securities Department
One American Square
Post Office Box 368
Indianapolis, IN 46206   (3)   All other communications:       American United
Life Insurance Company
ATTN: Mike Bullock, Securities Department
One American Square
Post Office Box 368
Indianapolis, IN 46206   (4)   Address for delivery of original Notes:      
Bank of New York
One Wall Street, 3rd Floor
New York, NY 10286
American United Life, #186683
Attn: Anthony Saviano/ Window A
Cc: Michele Morris/NYC Physical Desk on all correspondence

Schedule A

75



--------------------------------------------------------------------------------



 



(5)   Electronic Delivery: mike.bullock@oneamerica.com   (6)   Tax ID No.:
35-0145825

Schedule A

76



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
The State Life Insurance Company
  Series A   Series B   Series C
 
            $2,000,000          
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
    $1,500,000                  

          (1)   All payments by wire transfer of immediately available funds to:
 
       
 
  Bank Name:     Bank of New York
 
  ABA Routing #:    021000018
 
  Credit A/C:    GLA111566
 
  Account No.:     343761
 
  Account Name:    The State Life Insurance Co.
 
  Ref:     (Insert CUSIP/PPN and credit name here)

    Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond and
the payment date.   (2)   All notices of payments and written confirmations of
such wire transfers:       American United Life Insurance Company
ATTN: Mike Bullock, Securities Department
One American Square
Post Office Box 368
Indianapolis, IN 46206   (3)   All other communications:       American United
Life Insurance Company
ATTN: Mike Bullock, Securities Department
One American Square
Post Office Box 368
Indianapolis, IN 46206   (4)   Address for delivery of original Notes:      
Bank of New York
One Wall Street, 3rd Floor
New York, NY 10286
The State Life Insurance Co. c/o American United Life, #343761
Attn: Anthony Saviano/ Window A
Cc: Michele Morris/NYC Physical Desk on all correspondence

Schedule A

77



--------------------------------------------------------------------------------



 



(5)   Electronic Delivery: mike.bullock@oneamerica.com   (6)   Tax ID No.:
35-0684263

Schedule A

78



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
Pioneer Mutual Life Insurance Company
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
  $ 500,000                  

          (1)   All payments by wire transfer of immediately available funds to:
 
       
 
  Bank Name:    Bank of New York
 
  ABA Routing #:    021000018
 
  Credit A/C:     GLA111566
 
  Account No.:     186709
 
  Account Name:     Pioneer Mutual Life Insurance Co.
 
  Ref:    (Insert CUSIP/PPN and credit name here)

    Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond and
the payment date.   (2)   All notices of payments and written confirmations of
such wire transfers:       American United Life Insurance Company
ATTN: Mike Bullock, Securities Department
One American Square
Post Office Box 368
Indianapolis, IN 46206   (3)   All other communications:       American United
Life Insurance Company
ATTN: Mike Bullock, Securities Department
One American Square
Post Office Box 368
Indianapolis, IN 46206   (4)   Address for delivery of original Notes:      
Bank of New York
One Wall Street, 3rd Floor
New York, NY 10286
Pioneer Mutual Life Insurance Co. c/o American United Life, #186709
Attn: Anthony Saviano/ Window A
Cc: Michele Morris/NYC Physical Desk on all correspondence

Schedule A

79



--------------------------------------------------------------------------------



 



(5)   Electronic Delivery: mike.bullock@oneamerica.com   (6)   Tax ID No.:
45-0220640

Schedule A

80



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                          Name of Purchaser   Principal Amount of Notes to be
Purchased  
Southern Farm Bureau Life Insurance Company
  Series A   Series B   Series C
 
                       
 
  Series D   Series E   Series F
 
                       
 
  Series G   Series H   Series I
 
    $7,000,000                  

(1) All notices of scheduled payments and written confirmations of such wire
transfers should be sent to the address above. All payments of federal wire
transfer of immediately available funds should identify the security by its name
or PPN and include the principal and interest breakdown. (If the wire is not a
principal and/or interest payment, indicate the type of payment.) The wire
should be sent in the format as follows:

            State Street Bank and Trust Company
 
Boston, MA 02101    
 
ABA #011000028    
 
For further credit to:   Southern Farm Bureau Life Insurance Company,
 
      DDA #59848127
 
      Account #EQ83

(2)   All notices of payment on or in respect to the security should be sent to:

    Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS 39213
Attn: Investment Department

(3)   All other communications, including Waivers, Amendments, Consents and
financial information should be sent to:

    Investment Department
Southern Farm Bureau Life Insurance Company
P. O. Box 78
Jackson, MS 39205
Attn: Investment Department
or by overnight delivery to:
1401 Livingston Lane
Jackson, MS 39213

Schedule A

81



--------------------------------------------------------------------------------



 



(4)   The original note delivered to:       Investment Department
Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS 39213
Attention: David Divine   (5)   Electronic Delivery: ddivine@sfbli.com   (6)  
Tax ID No.: 64-0283583

Schedule A

82



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Name of Purchaser   Principal Amount of Notes to be Purchased
Modern Woodmen of America
  Series A   Series B   Series C
 
           
 
  Series D   Series E   Series F
 
           
 
  Series G $5,000,000   Series H   Series I

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       The Northern
Trust Company
50 South LaSalle Street
Chicago, IL 60675
ABA No. 071-000-152
Account Name: Modern Woodmen of America
Account No. 84352       Each such wire transfer shall set forth the name of the
Company, the full title (including the applicable coupon rate and final maturity
date) of the Notes, a reference to PPN No. 88643@ AG1 and the due date and
application (as among principal, premium and interest) of the payment being
made.   (2)   All notices of payment on or in respect to the security should be
sent to:       Modern Woodmen of America
Attn: Investment Accounting Department
1701 First Avenue
Rock Island, IL 61201
Fax: (309) 793-5688
  (3)   Send notices and communications to:       Modern Woodmen of America
Attn: Investment Department
1701 First Avenue
Rock Island, IL 61201
Fax: (309) 793-5574

Schedule A

83



--------------------------------------------------------------------------------



 



(4)   The original note delivered to:       Modern Woodmen of America
1701 First Avenue
Rock Island, IL 61201
Attention: Aaron Birkland   (5)   Electronic Delivery:
investments@modern-woodmen.org   (6)   Tax ID No.: 36-1493430

Schedule A

84



--------------------------------------------------------------------------------



 



SCHEDULE B
DEFINED TERMS
          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:
          “2003 Note Purchase Agreement” means that certain Note Purchase
Agreement dated as of July 1, 2003, between the Company, certain Subsidiaries
and the purchasers listed on Schedule A thereto, as in effect on the date
hereof.
          “Affiliate” means, at any time, and with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of an
Obligor.
          “Anti-Money Laundering Laws” is defined in Section 5.16(c).
          “Anti-Terrorism Order” means Executive Order 13224 of September 23,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).
          “Blocked Person” is defined in Section 5.16(a).
          “Business Day” means (a) for the purposes of Section 8.7 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in Chicago, Illinois, New York City, Houston,
Texas or New Orleans, Louisiana are required or authorized to be closed.
          “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
          “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 50% of the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis;
Schedule B

 



--------------------------------------------------------------------------------



 



     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company , or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing more than 50% of the combined voting power of
such securities.
          “Closing” is defined in Section 3.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
          “Company” means Tidewater Inc., a Delaware corporation.
          “Confidential Information” is defined in Section 20.
          “Consolidated Debt” means, as of any date, outstanding Indebtedness of
the Company and its Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP.
          “Consolidated Net Worth” means, as of any date, the consolidated
stockholders’ equity of the Company and its Subsidiaries as of such date,
determined in accordance with GAAP.
          “Consolidated Total Assets” means, as of any date, the assets and
properties of the Company and its Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.
          “Consolidated Total Capitalization” means, as of any date, the sum of
Consolidated Debt and Consolidated Net Worth as of such date.
Schedule B

2



--------------------------------------------------------------------------------



 



          “Control Event” means:
          (a) the execution by the Company or any of its Subsidiaries or
Affiliates of any written agreement with respect to any proposed transaction or
event or series of transactions or events that, individually or in the
aggregate, may reasonably be expected to result in a Change of Control, or
          (b) the execution of any written agreement that, when fully performed
by the parties thereto, would result in a Change of Control.
          “Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of July 24, 2009 among the Company, the Domestic Subsidiaries
of the Company named therein, Bank of America, N.A., as administrative agent,
swing line lender and L/C issuer, JPMorgan Chase Bank, N.A. and Wells Fargo
Bank, N.A., as co-syndication agents, BBVA Compass and DNB Nor Bank ASA, as
co-documentation agents, JPMorgan Chase Bank, N.A. Wells Fargo Securities, LLC
and Banc of America Securities LLC, as co-lead arrangers, Banc of America
Securities LLC, as sole book manager, and the other lenders party thereto, as
such agreement may be hereafter amended, modified, restated, supplemented,
replaced, refinanced, increased or reduced from time to time, and any successor
credit agreement or similar facility.
          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.
          “Default Rate” means that rate of interest that is the greater of
(i) 2% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (ii) 2% over the rate of interest publicly announced
by Wells Fargo Bank, National Association as its “base” or “prime” rate.
          “Disposition” is defined in Section 10.6.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.
          “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.
Schedule B

3



--------------------------------------------------------------------------------



 



          “Event of Default” is defined in Section 11.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “First Closing” is defined in Section 3.
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States of America.
          “Governmental Authority” means
          (a) the government of
          (i) the United States of America or any state or other political
subdivision thereof, or
          (ii) any jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
          (b) any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.
          “Guaranty” means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:
          (a) to purchase such indebtedness or obligation or any property
constituting security therefor;
          (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
          (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or
          (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
Schedule B

4



--------------------------------------------------------------------------------



 



          “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be, prohibited or penalized by any applicable law (including, asbestos,
urea formaldehyde foam insulation and polycholorinated biphenyls).
          “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 13.1.
          “Indebtedness” with respect to any Person means, at any time, without
duplication,
          (a) its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable preferred stock;
          (b) its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);
          (c) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;
          (d) all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities); and
          (e) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.
Indebtedness shall be calculated for all purposes of this Agreement at its
stated principal amount, without regard to the effect of utilizing FASB No. 159
(Fair Value Option for Financial Assets and Financial Liabilities) or
International Accounting Standard 39.
          “INHAM Exemption” is defined in Section 6.2(e).
          “Institutional Investor” means (a) any original purchaser of a Note
and (b) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.
          “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).
Schedule B

5



--------------------------------------------------------------------------------



 



          “Make-Whole Amount” is defined in Section 8.7.
          “Material” means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, (b) the ability of any Obligor to
perform its obligations under this Agreement and the Notes, (c) the ability of
any Subsidiary Guarantor to perform its obligations under the Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the Notes or
the Subsidiary Guaranty.
          “Memorandum” is defined in Section 5.3.
          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
          “NAIC Annual Statement” is defined in Section 6.2.
          “Notes” is defined in Section 1.
          “Obligor” means each of the Company and its Wholly Owned Domestic
Subsidiaries, Cajun Acquisitions, L.L.C., Gulf Fleet Supply Vessels, L.L.C.,
Hilliard Oil & Gas, Inc., Jackson Marine, L.L.C., Java Boat Corporation, Point
Marine, L.L.C., Quality Shipyards, L.L.C., S.O.P., Inc., Seafarer Boat, L.L.C.,
T. Benetee, L.L.C., Tidewater Offshore (GP-1984), Inc., Tidewater Marine,
L.L.C., Tidewater Marine Alaska, Inc., Tidewater Marine Sakhalin, L.L.C.,
Tidewater Marine Service, L.L.C., Tidewater Marine Western, Inc., Tidewater
Mexico Holding, L.L.C., TT Boat Corporation, Twenty Grand (Brazil), L.L.C.,
Twenty Grand Marine Service, L.L.C., Twenty Grand Offshore, L.L.C., Zapata Gulf
Marine, L.L.C. and Zapata Gulf Pacific, L.L.C.
          “OFAC” is defined in Section 5.16(a).
          “OFAC Listed Persons” is defined in Section 5.16(a).
          “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.
          “Other Purchasers” is defined in Section 2.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
          “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.
Schedule B

6



--------------------------------------------------------------------------------



 



          “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
          “Priority Debt” means, as of any date, the sum (without duplication)
of (a) Indebtedness of the Obligors and any other Subsidiaries secured by Liens
not otherwise permitted by Sections 10.4(a) through (p), and (b) Indebtedness of
a Subsidiary that is not an Obligor not otherwise permitted by Sections 10.3(a)
through (d).
          “property” or “properties” means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.
          “Proposed Prepayment Date” is defined in Section 8.3(c).
          “Purchaser” means each purchaser listed in Schedule A.
          “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14
issued by the United States Department of Labor.
          “Required Holders” means, at any time, the holders of at least 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by an Obligor or any of its Affiliates).
          “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this agreement.
          “Second Closing” is defined in Section 3.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time.
          “Senior Financial Officer” means the chief financial officer or
principal accounting officer of the Company.
          “Series A Notes” is defined in Section 1.
          “Series B Notes” is defined in Section 1.
          “Series C Notes” is defined in Section 1.
          “Series D Notes” is defined in Section 1.
          “Series E Notes” is defined in Section 1.
          “Series F Notes” is defined in Section 1.
Schedule B

7



--------------------------------------------------------------------------------



 



          “Series G Notes” is defined in Section 1.
          “Series H Notes” is defined in Section 1.
          “Series I Notes” is defined in Section 1.
          “Significant Subsidiary” means, as of the date of determination, any
Subsidiary Guarantor and any other Subsidiary that would at such time constitute
a “significant subsidiary” (as such term is defined in Regulation S-X of the
Securities and Exchange Commission as in effect on the date of the First
Closing) of the Company.
          “Source” is defined in Section 6.2.
          “Subsidiary” means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, joint venture or limited
liability company if more than a 50% interest in the profits or capital thereof
is owned by such Person or one or more of its Subsidiaries or such Person and
one or more of its Subsidiaries (unless such partnership or limited liability
company can and does ordinarily take major business actions without the prior
approval of such Person or one or more of its Subsidiaries). Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Company.
          “Subsidiary Guarantor” is defined in Section 1.
          “Subsidiary Guaranty” is defined in Section 1.
          “this Agreement” or “the Agreement” is defined in Section 17.3.
          “USA Patriot Act” means Public Law 107-56 of the United States of
America, United and Strengthening America by Providing Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001.
          “Wholly Owned Domestic Subsidiary” means, at any time, any Domestic
Subsidiary 100% of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly Owned Domestic Subsidiaries at such time.
          “Wholly Owned Subsidiary” means, at any time, any Subsidiary 100% of
all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly Owned Subsidiaries at such time.
Schedule B

8



--------------------------------------------------------------------------------



 



SCHEDULE 4.9
CHANGES IN CORPORATE STRUCTURE
None.
Schedule 4.9

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.3
DISCLOSURE MATERIALS
None.
Schedule 5.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
SUBSIDIARIES AND OWNERSHIP OF SUBSIDIARY STOCK

                              STATE OR   PERCENTAGE             JURISDICTION OF
  OF INTEREST     NAME   INCORPORATION   OWNED   OWNING ENTITY
1.
  *Tidewater Marine Alaska, Inc.   Alaska     100 %   Jackson Marine, L.L.C.
2.
  Pacific Tidewater Pty. Ltd.   Australia     100 %   Tidewater Inc. — 50%
Twenty Grand Marine
Service, L.L.C. — 50%
3.
  Tidewater Australia Pty. Ltd   Australia   100% of Ordinary
Class A Shares

79% of Redeemable
Preference A Shares
  Tidewater Marine
Australia Pty Ltd
4.
  Tidewater Marine Australia Pty. Ltd   Australia     100 %   Pacific Tidewater
Pty. Ltd.
5.
  Tidewater Marine West Indies Limited   Bahama Islands     99.95 %   Tidewater
Inc.
6.
  Tidewater Foreign Sales Corporation   Barbados     100 %   Tidewater Inc.
7.
  Tidewater Investment SRL   Barbados     100 %   Tidewater Marine
International, Inc.
8.
  Pental Insurance Co. Ltd.   Bermuda     100 %   Tidewater Inc. — 57.14%

Tidewater Marine
International, Inc. -
42.86%
9.
  Mare Alta do Brasil Navegacao Ltda.   Brazil     100 %   Twenty Grand
Offshore,
L.L.C. — 99.99999%

Twenty Grand (Brazil),
L.L.C — 0.00001%
10.
  OSA do Brasil Representações Ltda   Brazil     100 %   Jackson Marine, L.L.C.
— 85.06%

Fairway Personnel Services
Limited -14.94%

Schedule 5.4

 



--------------------------------------------------------------------------------



 



                              STATE OR   PERCENTAGE             JURISDICTION OF
  OF INTEREST     NAME   INCORPORATION   OWNED   OWNING ENTITY
11.
  Pan Marine do Brasil Ltda.   Brazil     100 %   Tidewater Marine, L.L.C.
12.
  Terra Nave Servicios Maritimos Ltda.   Brazil     100 %   Gulf Fleet Middle
East
Limited — 99%
VTG Ships Limited — 1%
13.
  Mashhor Marine Sdn. Bhd.   Brunei     70 %   Jackson Marine, L.L.C.
14.
  Aqua Fleet Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
15.
  Blue Fleet Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
16.
  Crimson Fleet Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
17.
  Gold Fleet Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
18.
  Green Fleet Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
19.
  Gulf Fleet Middle East Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
20.
  International Maritime Services, Inc.   Cayman Islands     100 %   Global
Panama Marine
Service, Inc.
21.
  Jackson Marine Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
22.
  Orange Fleet Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
23.
  Pan Marine International, Inc.   Cayman Islands     100 %   Tidewater Marine
International, Inc.
24.
  Platinum Fleet Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
25.
  Purple Fleet Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.

Schedule 5.4

2



--------------------------------------------------------------------------------



 



                              STATE OR   PERCENTAGE             JURISDICTION OF
  OF INTEREST     NAME   INCORPORATION   OWNED   OWNING ENTITY
26.
  Silver Fleet Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
27.
  Tidewater Assets Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
28.
  Tidewater Boats Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
29.
  Tidewater Crewing Limited   Cayman Islands     100 %   Tidewater Inc.
30.
  Tidewater Hulls Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
31.
  Tidewater Marine International, Inc.   Cayman Islands     100 %   Tidewater
Inc.
32.
  Tidewater Maritime Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
33.
  Tidewater Properties Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
34.
  Tidewater Ships Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
35.
  Tidewater Vessels Limited   Cayman Islands     100 %   Tidewater Inc.
36.
  VTG Ships Limited   Cayman Islands     100 %   Tidewater Marine
International, Inc.
37.
  Zapata Gulf Marine International Limited   Cayman Islands     100 %  
Tidewater Marine
International, Inc.
38.
  Compania Marítima de Magallanes Limitada   Chile     100 %   Tidewater Inc. —
51%

Zapata Gulf Marine, L.L.C.
— 49%
39.
  PT Nigeria LTD   Cyprus     100 %   Tidewater Marine
International, Inc.
40.
  Vesselogistics Limited   Cyprus     100 %   Global Panama Marine
Service, Inc.
41.
  *Cajun Acquisitions, LLC   Delaware     100 %   Quality Shipyards, L.L.C.
42.
  *Tidewater Mexico Holding, L.L.C.   Delaware     100 %   Tidewater Marine,
L.L.C.

Schedule 5.4

3



--------------------------------------------------------------------------------



 



                              STATE OR   PERCENTAGE             JURISDICTION OF
  OF INTEREST     NAME   INCORPORATION   OWNED   OWNING ENTITY
43.
  *Tidewater Offshore (GP-1984), Inc.   Delaware     100 %   Tidewater Inc.
44.
  Fairway Personnel Services Limited   England     100 %   Tidewater Marine
North Sea
Limited
45.
  Tidewater Marine North Sea Limited   England     100 %   Zapata Gulf Marine,
L.L.C.
46.
  Tidewater (India) Private Limited   India     100 %   Jackson Marine, L.L.C. —
99.99%

Zapata Gulf Marine,
L.L.C. - 0.01%
47.
  PT Tidewater Operators Indonesia   Indonesia     95 %   Tidewater Marine
International, Inc. — 94%

Pan Marine International -
Inc. 1%
48.
  Tidewater Marine Kazakhstan, L.L.P.   Kazakhstan     100 %   Java Boat
Corporation
49.
  VTG Supply Boat Liberia Inc.   Liberia     100 %   Tidewater Marine North
Sea Limited
50.
  *Gulf Fleet Supply Vessels, L.L.C.   Louisiana     100 %   Zapata Gulf Marine,
L.L.C.
51.
  *Jackson Marine, L.L.C.   Louisiana     100 %   Tidewater Inc.
52.
  *Java Boat Corporation   Louisiana     100 %   Tidewater Inc.
53.
  *Point Marine, L.L.C.   Louisiana     100 %   Tidewater Inc.
54.
  *Quality Shipyards, L.L.C.   Louisiana     100 %   Zapata Gulf Marine,
L.L.C.
55.
  *S.O.P., Inc.   Louisiana     100 %   Tidewater Inc.
56.
  *Seafarer Boat, L.L.C.   Louisiana     100 %   Tidewater Inc.
57.
  *T. Benetee L.L.C.   Louisiana     100 %   Tidewater Inc.
58.
  *Tidewater Marine Sakhalin, L.L.C.   Louisiana     100 %   Tidewater Marine
Service,
L.L.C.
59.
  *Tidewater Marine Service, L.L.C.   Louisiana     100 %   Tidewater Inc.
60.
  *Tidewater Marine, L.L.C.   Louisiana     100 %   Tidewater Inc.

Schedule 5.4

4



--------------------------------------------------------------------------------



 



                              STATE OR   PERCENTAGE             JURISDICTION OF
  OF INTEREST     NAME   INCORPORATION   OWNED   OWNING ENTITY
61.
  *TT Boat Corporation   Louisiana     100 %   Tidewater Inc.
62.
  *Twenty Grand (Brazil), L.L.C   Louisiana     100 %   Twenty Grand Offshore,
L.L.C.
63.
  *Twenty Grand Marine Service, L.L.C.   Louisiana     100 %   Tidewater Inc.
64.
  *Twenty Grand Offshore, L.L.C.   Louisiana     100 %   Tidewater Inc.
65.
  *Zapata Gulf Marine L.L.C.   Louisiana     100 %   Tidewater Inc.
66.
  *Zapata Gulf Pacific, L.L.C.   Louisiana     100 %   Gulf Fleet Supply
Vessels,
L.L.C.
67.
  Solo Support Services Sdn. Bhd.   Malaysia     100 %   Tidewater Inc.
68.
  Tidewater Marine Service (M) Sdn. Bhd.   Malaysia     100 %   Tidewater Marine
International, Inc.
69.
  Vista Merge Sdn Bhd.   Malaysia     100 %   Tidewater Marine
International, Inc.
70.
  Arrendadora de Naves del Golfo, S.A. de C.V., SOFOM, ENR.   Mexico     100 %  
Gulf Fleet Middle East
Limited — 1%

VTG Ships Limited — 99%
71.
  Logistica Mexicana del Caribe, S. de R.L. de C.V.   Mexico     100 %  
Tidewater Marine
International, Inc. — 50%

Pan Marine International,
Inc. — 50%
72.
  Servicios Costa Afuera de Mexico, S. de R.L. de C.V   Mexico     100 %   Gulf
Fleet Middle East
Limited — 50%

Jackson Marine Limited —
50%
73.
  Tidewater de Mexico, S.A. de C.V.   Mexico   0% of Class A
Shares

100% of Class B
Shares

100% of Class N
Shares   Tidewater Marine, L.L.C.

Schedule 5.4

5



--------------------------------------------------------------------------------



 



                              STATE OR   PERCENTAGE             JURISDICTION OF
  OF INTEREST     NAME   INCORPORATION   OWNED   OWNING ENTITY
74.
  Java Boat Corporation B.V.   Netherlands     100 %   Tidewater Marine
International, Inc.
75.
  Phoenix Tide Offshore Nigeria B.V.   Netherlands     100 %   Tidewater Marine
International, Inc.
76.
  Gulf Fleet N.V.   Netherlands Antilles     100 %   Gulf Fleet Supply Vessels,
L.L.C.
77.
  *Hilliard Oil & Gas, Inc.   Nevada     100 %   Tidewater Inc.
78.
  O.I.L. (Nigeria) Limited   Nigeria     82.08 %   Tidewater Marine North
Sea Limited
79.
  Tidex Nigeria Limited   Nigeria     60 %   Tidewater Marine, L.L.C.
80.
  Zapata Marine Service (Nigeria) Limited   Nigeria     100 %   Tidewater Marine
International, Inc.
81.
  Global Panama Marine Service, Inc.   Panama     100 %   Java Boat Corporation
82.
  Sakhalin Holding, L.L.C.   Russia     100 %   Tidewater Marine Service,
L.L.C. — 99.70%
Tidewater Marine
Sakhalin, L.L.C. -0.30%
83.
  Sakhalin Offshore Marine, L.L.C.   Russia     100 %   Sakhalin Holding, L.L.C.
84.
  Southern Ocean Services Pte. Ltd.   Singapore     100 %   Tidewater Marine
International, Inc.
85.
  Tidewater Marine International Pte. Ltd.   Singapore     100 %   Gulf Fleet
Supply Vessels,
L.L.C.
86.
  *Tidewater Marine Western, Inc.   Texas     100 %   Tidewater Marine, L.L.C.
87.
  Servicios Maritimos Ves, S. de R.L. de C.V.   Mexico     100 %   Tidewater
Inc. — 99%

Tidewater Marine, L.L.C.
— 1%

Schedule 5.4

6



--------------------------------------------------------------------------------



 



                              STATE OR   PERCENTAGE             JURISDICTION OF
  OF INTEREST     NAME   INCORPORATION   OWNED   OWNING ENTITY
88.
  Servicios Maritimos del Carmen, S.A. de C.V.   Mexico     100 %   Servicios
Maritimos Ves,
S. de R.L. de C.V. —
98.34% of Class A Shares

Servicios y
Representaciones
Maritimas Mexicanas, S.A.
de C.V. — 1.66% of Class 
A Shares

Gulf Fleet Supply Vessels,
L.L.C. — 100% of Class B
Shares
89.
  Servicios y Representaciones Maritimas Mexicanas, S.A. de C.V.   Mexico    
100 %   Gulf Fleet Supply Vessels,
L.L.C. — 97.96% of Class
B Shares

Servicios Maritimos Ves,
S. de R.L. de C.V. — 100%
of Class A Shares

Tidewater Marine, L.L.C.
— 2.04% of Class B Shares
90.
  Zapata Servicos Maritimos Ltda.   Brazil     100 %   Zapata Gulf Marine,
L.L.C. — 96.84%

Gulf Fleet Supply Vessels,
L.L.C. — 3.16%


91.
  Provident Marine Ltd.   Turks & Caicos     50 %   Tidewater Inc.
92.
  Offshore Pacific Pty. Ltd.   Vanuatu     100 %   Tidewater Marine
Australia Pty. Ltd.

Schedule 5.4

7



--------------------------------------------------------------------------------



 



                              STATE OR   PERCENTAGE             JURISDICTION OF
  OF INTEREST     NAME   INCORPORATION   OWNED   OWNING ENTITY
93.
  Tidewater Marine Indonesia Limited   Vanuatu     80 %   Zapata Gulf Marine
International Limited
94.
  Tidewater Marine Technical Services (Shenzhen) Co., Ltd.   China     100 %  
Tidewater Investment SRL
95.
  Tidewater Marine Vanuatu Limited   Vanuatu     100 %   Zapata Gulf Marine
International Limited
96.
  Equipo Mara, C.A.   Venezuela     100 %   Tidewater Caribe, C.A. —
19.90%


97.
  Tidewater Caribe, C.A.   Venezuela     100 %   Tidewater Investment SRL

 

*   Entities marked in bold are Obligors.

Schedule 5.4

8



--------------------------------------------------------------------------------



 



SCHEDULE 5.5
FINANCIAL STATEMENTS
Financial Statements as set forth in (i) Form 10-K for the year ended March 31,
2010 and filed with the Securities and Exchange Commission (the “SEC”) on
May 20, 2010 and (ii) Form 10-Q for the quarter ended June 30, 2010 and filed
with the SEC on August 5, 2010.
Schedule 5.5

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.8
CERTAIN LITIGATION
None.
Schedule 5.8

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11
LICENSES, PERMITS, ETC.
None.
Schedule 5.11

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.14
USE OF PROCEEDS

      Use   Amount
Refinance existing Indebtedness
  $125 million
 
   
Fund capital expenditures and general corporate purposes
  $300 million

 

*   Based on balances outstanding as of September 9, 2010

Schedule 5.14

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
INDEBTEDNESS

                      Amount Outstanding as   Amount Outstanding as Facility  
of June 30, 2010   of September 9, 2010
Amended and Restated Credit Agreement dated as of July 24, 2009 among the
Company, its domestic subsidiaries, as Borrowers and Bank of America, N.A. as
Administrative Agent.
  $ 0     $ 125,000,000  
 
               
Note Purchase Agreement dated as of July 1, 2003 among the Company, certain
subsidiaries party thereto and the Purchasers party thereto.
  $ 300,000,000     $ 275,000,000  

 

*   Excludes intercompany Indebtedness

Schedule 5.15

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.3
INDEBTEDNESS OF SUBSIDIARIES
None.
Schedule 10.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.4
LIENS; SALE-LEASEBACK ARRANGEMENTS

                    Tidewater Entity   Lienholder   Nature of Lien and
Applicable Vessel
Tidewater Marine Services, L.L.C.
  PNC Equipment Finance, LLC   Synthetic Lease — Dalfrey Tide
 
       
Point Marine L.L.C.
  Zions Credit Corporation   Synthetic Lease — Bourgeois Tide
 
       
Zapata Gulf Marine Operators L.L.C.
  Regions Equipment Finance
Corporation   Synthetic Lease — Broussard Tide
 
       
Zapata Gulf Pacific, L.L.C.
  Regions Equipment Finance
Corporation   Synthetic Lease — Solar Tide II
 
       
Twenty Grand Marine Service L.L.C.
  PNC Equipment Finance, LLC   Synthetic Lease — Barthel Tide
 
       
Tidewater Inc.
  Bank of America Leasing & Capital, LLC   Tax Lease — Brewster Tide
 
       
Tidewater Inc.
  Bank of America Leasing & Capital, LLC   Tax Lease — Pat Taylor
 
       
Tidewater Inc.
  RBS Asset Finance, Inc.   Tax Lease — Pat Tillman
 
       
Tidewater Inc.
  Mass Mutual Asset Finance   Tax Lease — Delatte Tide
 
       
Tidewater Inc.
  Bank of America Leasing & Capital, LLC   Tax Lease — Hebert Tide
 
       
Jackson Marine, L.L.C.
  Regions Equipment Finance
Corporation   Synthetic lease — Jonathan Rozier

Schedule 10.4

 



--------------------------------------------------------------------------------



 



EXHIBIT 1(a)
[FORM OF SERIES A SENIOR NOTE]
TIDEWATER INC.
CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
3.28% Senior Note, Series A
Due December 30, 2015

No. AR-[__]   [Date] $[_______]   PPN 88643@ AA4

FOR VALUE RECEIVED, the undersigned, TIDEWATER INC., CAJUN ACQUISITIONS, L.L.C.,
GULF FLEET SUPPLY VESSELS, L.L.C., HILLIARD OIL & GAS, INC., JACKSON MARINE,
L.L.C., JAVA BOAT CORPORATION, POINT MARINE, L.L.C., QUALITY SHIPYARDS, L.L.C.,
S.O.P., INC., SEAFARER BOAT, L.L.C., T. BENETEE, L.L.C., TIDEWATER OFFSHORE
(GP-1984), INC., TIDEWATER MARINE, L.L.C., TIDEWATER MARINE ALASKA, INC.,
TIDEWATER MARINE SAKHALIN, L.L.C., TIDEWATER MARINE SERVICE, L.L.C., TIDEWATER
MARINE WESTERN, INC., TIDEWATER MEXICO HOLDING, L.L.C., TT BOAT CORPORATION,
TWENTY GRAND (BRAZIL), L.L.C., TWENTY GRAND MARINE SERVICE, L.L.C., TWENTY GRAND
OFFSHORE, L.L.C., ZAPATA GULF MARINE, L.L.C., ZAPATA GULF PACIFIC, L.L.C.
(herein called the “Obligors”), jointly and severally, promise to pay to
[          ], or registered assigns, the principal sum of $[          ] on
December 30, 2015, with interest (computed on the basis of a 360-day
Exhibit 1(a)

 



--------------------------------------------------------------------------------



 



year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
3.28% per annum from the date hereof, payable semiannually, on June 30 and
December 30 in each year, commencing on June 30, 2011, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by law
on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount (as
defined in the Note Purchase Agreement referred to below), payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand), at
a rate per annum from time to time equal to the greater of (i) 5.28% or (ii) 2%
over the rate of interest publicly announced by Wells Fargo Bank, National
Association from time to time in Chicago, Illinois as its “base” or “prime”
rate.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Chicago, Illinois or at such other place as the Obligors shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September 9,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          If a Subsidiary Guaranty is in effect pursuant to the terms of the
Note Purchase Agreement, payments of principal, interest and Make-Whole Amount,
if any, on this Note and all other amounts due under the Note Purchase Agreement
will be guaranteed by the Subsidiary Guarantors pursuant to the terms of a
Subsidiary Guaranty.
Exhibit 1(a)

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            TIDEWATER INC.
      By:           Name:           Title:        

CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.

                  By:           Name:           Title:        

Exhibit 1(a)

3



--------------------------------------------------------------------------------



 



EXHIBIT 1(b)
[FORM OF SERIES B SENIOR NOTE]
TIDEWATER INC.
CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
3.90% Senior Note, Series B
Due December 30, 2017

No. BR-[__]   [Date] $[_______]   PPN 88643@ AB2

          FOR VALUE RECEIVED, the undersigned, TIDEWATER INC., CAJUN
ACQUISITIONS, L.L.C., GULF FLEET SUPPLY VESSELS, L.L.C., HILLIARD OIL & GAS,
INC., JACKSON MARINE, L.L.C., JAVA BOAT CORPORATION, POINT MARINE, L.L.C.,
QUALITY SHIPYARDS, L.L.C., S.O.P., INC., SEAFARER BOAT, L.L.C., T. BENETEE,
L.L.C., TIDEWATER OFFSHORE (GP-1984), INC., TIDEWATER MARINE, L.L.C., TIDEWATER
MARINE ALASKA, INC., TIDEWATER MARINE SAKHALIN, L.L.C., TIDEWATER MARINE
SERVICE, L.L.C., TIDEWATER MARINE WESTERN, INC., TIDEWATER MEXICO HOLDING,
L.L.C., TT BOAT CORPORATION, TWENTY GRAND (BRAZIL), L.L.C., TWENTY GRAND MARINE
SERVICE, L.L.C., TWENTY GRAND OFFSHORE, L.L.C., ZAPATA GULF MARINE, L.L.C.,
ZAPATA GULF PACIFIC, L.L.C. (herein called the “Obligors”), jointly and
severally, promise to pay to [          ], or registered assigns, the principal
sum of $[          ] on December 30, 2017, with interest (computed on the
Exhibit 1(b)

 



--------------------------------------------------------------------------------



 



basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 3.90% per annum from the date hereof, payable
semiannually, on June 30 and December 30 in each year, commencing on June 30,
2011, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 5.90% or (ii) 2% over the rate of interest publicly
announced by Wells Fargo Bank, National Association from time to time in
Chicago, Illinois as its “base” or “prime” rate.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Chicago, Illinois or at such other place as the Obligors shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September 9,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          If a Subsidiary Guaranty is in effect pursuant to the terms of the
Note Purchase Agreement, payments of principal, interest and Make-Whole Amount,
if any, on this Note and all other amounts due under the Note Purchase Agreement
will be guaranteed by the Subsidiary Guarantors pursuant to the terms of a
Subsidiary Guaranty.
Exhibit 1(b)

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            TIDEWATER INC.
      By:           Name:           Title:        

CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.

                  By:           Name:           Title:        

Exhibit 1(b)

3



--------------------------------------------------------------------------------



 



EXHIBIT 1(c)
[FORM OF SERIES C SENIOR NOTE]
TIDEWATER INC.
CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
3.95% Senior Note, Series C
Due December 30, 2017

No. CR-[__]   [Date] $[_______]   PPN 88643@ AC0

FOR VALUE RECEIVED, the undersigned, TIDEWATER INC., CAJUN ACQUISITIONS, L.L.C.,
GULF FLEET SUPPLY VESSELS, L.L.C., HILLIARD OIL & GAS, INC., JACKSON MARINE,
L.L.C., JAVA BOAT CORPORATION, POINT MARINE, L.L.C., QUALITY SHIPYARDS, L.L.C.,
S.O.P., INC., SEAFARER BOAT, L.L.C., T. BENETEE, L.L.C., TIDEWATER OFFSHORE
(GP-1984), INC., TIDEWATER MARINE, L.L.C., TIDEWATER MARINE ALASKA, INC.,
TIDEWATER MARINE SAKHALIN, L.L.C., TIDEWATER MARINE SERVICE, L.L.C., TIDEWATER
MARINE WESTERN, INC., TIDEWATER MEXICO HOLDING, L.L.C., TT BOAT CORPORATION,
TWENTY GRAND (BRAZIL), L.L.C., TWENTY GRAND MARINE SERVICE, L.L.C., TWENTY GRAND
OFFSHORE, L.L.C., ZAPATA GULF MARINE, L.L.C., ZAPATA GULF PACIFIC, L.L.C.
(herein called the “Obligors”), jointly and severally, promise to pay to
[          ], or registered assigns, the principal sum of $[          ] on
December 30, 2017, with interest (computed on the basis of a 360-day
Exhibit 1(c)

 



--------------------------------------------------------------------------------



 



year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
3.95% per annum from the date hereof, payable semiannually, on June 30 and
December 30 in each year, commencing on June 30, 2011, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by law
on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount (as
defined in the Note Purchase Agreement referred to below), payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand), at
a rate per annum from time to time equal to the greater of (i) 5.95% or (ii) 2%
over the rate of interest publicly announced by Wells Fargo Bank, National
Association from time to time in Chicago, Illinois as its “base” or “prime”
rate.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Chicago, Illinois or at such other place as the Obligors shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September 9,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          If a Subsidiary Guaranty is in effect pursuant to the terms of the
Note Purchase Agreement, payments of principal, interest and Make-Whole Amount,
if any, on this Note and all other amounts due under the Note Purchase Agreement
will be guaranteed by the Subsidiary Guarantors pursuant to the terms of a
Subsidiary Guaranty.
Exhibit 1(c)

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            TIDEWATER INC.
      By:           Name:           Title:        

CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.

                  By:           Name:           Title:        

Exhibit 1(c)

3



--------------------------------------------------------------------------------



 



EXHIBIT 1(d)
[FORM OF SERIES D SENIOR NOTE]
TIDEWATER INC.
CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
4.12% Senior Note, Series D
Due December 30, 2018

No. DR-[__]   [Date]                      $[_______]   PPN 88643@ AD8

FOR VALUE RECEIVED, the undersigned, TIDEWATER INC., CAJUN ACQUISITIONS, L.L.C.,
GULF FLEET SUPPLY VESSELS, L.L.C., HILLIARD OIL & GAS, INC., JACKSON MARINE,
L.L.C., JAVA BOAT CORPORATION, POINT MARINE, L.L.C., QUALITY SHIPYARDS, L.L.C.,
S.O.P., INC., SEAFARER BOAT, L.L.C., T. BENETEE, L.L.C., TIDEWATER OFFSHORE
(GP-1984), INC., TIDEWATER MARINE, L.L.C., TIDEWATER MARINE ALASKA, INC.,
TIDEWATER MARINE SAKHALIN, L.L.C., TIDEWATER MARINE SERVICE, L.L.C., TIDEWATER
MARINE WESTERN, INC., TIDEWATER MEXICO HOLDING, L.L.C., TT BOAT CORPORATION,
TWENTY GRAND (BRAZIL), L.L.C., TWENTY GRAND MARINE SERVICE, L.L.C., TWENTY GRAND
OFFSHORE, L.L.C., ZAPATA GULF MARINE, L.L.C., ZAPATA GULF PACIFIC, L.L.C.
(herein called the “Obligors”), jointly and severally, promise to pay to
[          ], or registered assigns, the principal sum of $[          ] on
December 30, 2018, with interest (computed on the basis of a 360-day
Exhibit 1(d)

 



--------------------------------------------------------------------------------



 



year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
4.12% per annum from the date hereof, payable semiannually, on June 30 and
December 30 in each year, commencing on June 30, 2011, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by law
on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount (as
defined in the Note Purchase Agreement referred to below), payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand), at
a rate per annum from time to time equal to the greater of (i) 6.12% or (ii) 2%
over the rate of interest publicly announced by Wells Fargo Bank, National
Association from time to time in Chicago, Illinois as its “base” or “prime”
rate.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Chicago, Illinois or at such other place as the Obligors shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September 9,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          If a Subsidiary Guaranty is in effect pursuant to the terms of the
Note Purchase Agreement, payments of principal, interest and Make-Whole Amount,
if any, on this Note and all other amounts due under the Note Purchase Agreement
will be guaranteed by the Subsidiary Guarantors pursuant to the terms of a
Subsidiary Guaranty.
Exhibit 1(d)

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            TIDEWATER INC.
      By:           Name:           Title:           CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
      By:           Name:           Title:        

Exhibit 1(d)

3



--------------------------------------------------------------------------------



 



EXHIBIT 1(e)
[FORM OF SERIES E SENIOR NOTE]
TIDEWATER INC.
CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
4.17% Senior Note, Series E
Due December 30, 2018

No. ER-[__]   [Date]                      $[_______]   PPN 88643@ AE6

FOR VALUE RECEIVED, the undersigned, TIDEWATER INC., CAJUN ACQUISITIONS, L.L.C.,
GULF FLEET SUPPLY VESSELS, L.L.C., HILLIARD OIL & GAS, INC., JACKSON MARINE,
L.L.C., JAVA BOAT CORPORATION, POINT MARINE, L.L.C., QUALITY SHIPYARDS, L.L.C.,
S.O.P., INC., SEAFARER BOAT, L.L.C., T. BENETEE, L.L.C., TIDEWATER OFFSHORE
(GP-1984), INC., TIDEWATER MARINE, L.L.C., TIDEWATER MARINE ALASKA, INC.,
TIDEWATER MARINE SAKHALIN, L.L.C., TIDEWATER MARINE SERVICE, L.L.C., TIDEWATER
MARINE WESTERN, INC., TIDEWATER MEXICO HOLDING, L.L.C., TT BOAT CORPORATION,
TWENTY GRAND (BRAZIL), L.L.C., TWENTY GRAND MARINE SERVICE, L.L.C., TWENTY GRAND
OFFSHORE, L.L.C., ZAPATA GULF MARINE, L.L.C., ZAPATA GULF PACIFIC, L.L.C.
(herein called the “Obligors”), jointly and severally, promise to pay to
[           ], or registered assigns, the principal sum of $[          ] on
December 30, 2018, with interest (computed on the basis of a 360-day
Exhibit 1(e)

 



--------------------------------------------------------------------------------



 



year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
4.17% per annum from the date hereof, payable semiannually, on June 30 and
December 30 in each year, commencing on June 30, 2011, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by law
on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount (as
defined in the Note Purchase Agreement referred to below), payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand), at
a rate per annum from time to time equal to the greater of (i) 6.17% or (ii) 2%
over the rate of interest publicly announced by Wells Fargo Bank, National
Association from time to time in Chicago, Illinois as its “base” or “prime”
rate.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Chicago, Illinois or at such other place as the Obligors shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September 9,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          If a Subsidiary Guaranty is in effect pursuant to the terms of the
Note Purchase Agreement, payments of principal, interest and Make-Whole Amount,
if any, on this Note and all other amounts due under the Note Purchase Agreement
will be guaranteed by the Subsidiary Guarantors pursuant to the terms of a
Subsidiary Guaranty.
Exhibit 1(e)

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            TIDEWATER INC.
      By:           Name:           Title:           CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
      By:           Name:           Title:        

Exhibit 1(e)

3



--------------------------------------------------------------------------------



 



EXHIBIT 1(f)
[FORM OF SERIES F SENIOR NOTE]
TIDEWATER INC.
CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
4.33% Senior Note, Series F
Due December 30, 2019

No. FR-[__]   [Date]                      $[_______]   PPN 88643@ AF3

FOR VALUE RECEIVED, the undersigned, TIDEWATER INC., CAJUN ACQUISITIONS, L.L.C.,
GULF FLEET SUPPLY VESSELS, L.L.C., HILLIARD OIL & GAS, INC., JACKSON MARINE,
L.L.C., JAVA BOAT CORPORATION, POINT MARINE, L.L.C., QUALITY SHIPYARDS, L.L.C.,
S.O.P., INC., SEAFARER BOAT, L.L.C., T. BENETEE, L.L.C., TIDEWATER OFFSHORE
(GP-1984), INC., TIDEWATER MARINE, L.L.C., TIDEWATER MARINE ALASKA, INC.,
TIDEWATER MARINE SAKHALIN, L.L.C., TIDEWATER MARINE SERVICE, L.L.C., TIDEWATER
MARINE WESTERN, INC., TIDEWATER MEXICO HOLDING, L.L.C., TT BOAT CORPORATION,
TWENTY GRAND (BRAZIL), L.L.C., TWENTY GRAND MARINE SERVICE, L.L.C., TWENTY GRAND
OFFSHORE, L.L.C., ZAPATA GULF MARINE, L.L.C., ZAPATA GULF PACIFIC, L.L.C.
(herein called the “Obligors”), jointly and severally, promise to pay to
[           ], or registered assigns, the principal sum of $[          ] on
December 30, 2019, with interest (computed on the basis of a 360-day
Exhibit 1(f)

 



--------------------------------------------------------------------------------



 



year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
4.33% per annum from the date hereof, payable semiannually, on June 30 and
December 30 in each year, commencing on June 30, 2011, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by law
on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount (as
defined in the Note Purchase Agreement referred to below), payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand), at
a rate per annum from time to time equal to the greater of (i) 6.33% or (ii) 2%
over the rate of interest publicly announced by Wells Fargo Bank, National
Association from time to time in Chicago, Illinois as its “base” or “prime”
rate.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Chicago, Illinois or at such other place as the Obligors shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September 9,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          If a Subsidiary Guaranty is in effect pursuant to the terms of the
Note Purchase Agreement, payments of principal, interest and Make-Whole Amount,
if any, on this Note and all other amounts due under the Note Purchase Agreement
will be guaranteed by the Subsidiary Guarantors pursuant to the terms of a
Subsidiary Guaranty.
Exhibit 1(f)

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            TIDEWATER INC.
      By:           Name:           Title:           CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
      By:           Name:           Title:        

Exhibit 1(f)

3



--------------------------------------------------------------------------------



 



EXHIBIT 1(g)
[FORM OF SERIES G SENIOR NOTE]
TIDEWATER INC.
CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
4.51% Senior Note, Series G
Due December 30, 2020

     
No. GR-[__]
  [Date]
$[_______]
  PPN 88643@ AG1

FOR VALUE RECEIVED, the undersigned, TIDEWATER INC., CAJUN ACQUISITIONS, L.L.C.,
GULF FLEET SUPPLY VESSELS, L.L.C., HILLIARD OIL & GAS, INC., JACKSON MARINE,
L.L.C., JAVA BOAT CORPORATION, POINT MARINE, L.L.C., QUALITY SHIPYARDS, L.L.C.,
S.O.P., INC., SEAFARER BOAT, L.L.C., T. BENETEE, L.L.C., TIDEWATER OFFSHORE
(GP-1984), INC., TIDEWATER MARINE, L.L.C., TIDEWATER MARINE ALASKA, INC.,
TIDEWATER MARINE SAKHALIN, L.L.C., TIDEWATER MARINE SERVICE, L.L.C., TIDEWATER
MARINE WESTERN, INC., TIDEWATER MEXICO HOLDING, L.L.C., TT BOAT CORPORATION,
TWENTY GRAND (BRAZIL), L.L.C., TWENTY GRAND MARINE SERVICE, L.L.C., TWENTY GRAND
OFFSHORE, L.L.C., ZAPATA GULF MARINE, L.L.C., ZAPATA GULF PACIFIC, L.L.C.
(herein called the “Obligors”), jointly and severally, promise to pay to
[           ], or registered assigns, the principal sum of $[          ] on
December 30, 2020, with interest (computed on the basis of a 360-day
Exhibit 1(g)

 



--------------------------------------------------------------------------------



 



year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
4.51% per annum from the date hereof, payable semiannually, on June 30 and
December 30 in each year, commencing on June 30, 2011, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by law
on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount (as
defined in the Note Purchase Agreement referred to below), payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand), at
a rate per annum from time to time equal to the greater of (i) 6.51% or (ii) 2%
over the rate of interest publicly announced by Wells Fargo Bank, National
Association from time to time in Chicago, Illinois as its “base” or “prime”
rate.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Chicago, Illinois or at such other place as the Obligors shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September 9,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          If a Subsidiary Guaranty is in effect pursuant to the terms of the
Note Purchase Agreement, payments of principal, interest and Make-Whole Amount,
if any, on this Note and all other amounts due under the Note Purchase Agreement
will be guaranteed by the Subsidiary Guarantors pursuant to the terms of a
Subsidiary Guaranty.
Exhibit 1(g)

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            TIDEWATER INC.
      By:           Name:           Title:           CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
      By:           Name:           Title:        

Exhibit 1(g)

3



--------------------------------------------------------------------------------



 



EXHIBIT 1(h)
[FORM OF SERIES H SENIOR NOTE]
TIDEWATER INC.
CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
4.56% Senior Note, Series H
Due December 30, 2020

     
No. HR-[__]
  [Date]
$[_______]
  PPN 88643@ AH9

          FOR VALUE RECEIVED, the undersigned, TIDEWATER INC., CAJUN
ACQUISITIONS, L.L.C., GULF FLEET SUPPLY VESSELS, L.L.C., HILLIARD OIL & GAS,
INC., JACKSON MARINE, L.L.C., JAVA BOAT CORPORATION, POINT MARINE, L.L.C.,
QUALITY SHIPYARDS, L.L.C., S.O.P., INC., SEAFARER BOAT, L.L.C., T. BENETEE,
L.L.C., TIDEWATER OFFSHORE (GP-1984), INC., TIDEWATER MARINE, L.L.C., TIDEWATER
MARINE ALASKA, INC., TIDEWATER MARINE SAKHALIN, L.L.C., TIDEWATER MARINE
SERVICE, L.L.C., TIDEWATER MARINE WESTERN, INC., TIDEWATER MEXICO HOLDING,
L.L.C., TT BOAT CORPORATION, TWENTY GRAND (BRAZIL), L.L.C., TWENTY GRAND MARINE
SERVICE, L.L.C., TWENTY GRAND OFFSHORE, L.L.C., ZAPATA GULF MARINE, L.L.C.,
ZAPATA GULF PACIFIC, L.L.C. (herein called the “Obligors”), jointly and
severally, promise to pay to [          ], or registered assigns, the principal
sum of $[          ] on December 30, 2020, with interest (computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at
the rate of 4.56% per annum from the date hereof, payable semiannually, on
June 30 and December 30 in
Exhibit 1(h)

 



--------------------------------------------------------------------------------



 



each year, commencing on June 30, 2011, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law on any overdue
payment (including any overdue prepayment) of principal, any overdue payment of
interest and any overdue payment of any Make-Whole Amount (as defined in the
Note Purchase Agreement referred to below), payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the greater of (i) 6.56% or (ii) 2% over the
rate of interest publicly announced by Wells Fargo Bank, National Association
from time to time in Chicago, Illinois as its “base” or “prime” rate.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Chicago, Illinois or at such other place as the Obligors shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September 9,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          If a Subsidiary Guaranty is in effect pursuant to the terms of the
Note Purchase Agreement, payments of principal, interest and Make-Whole Amount,
if any, on this Note and all other amounts due under the Note Purchase Agreement
will be guaranteed by the Subsidiary Guarantors pursuant to the terms of a
Subsidiary Guaranty.
Exhibit 1(h)

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            TIDEWATER INC.
      By:           Name:           Title:           CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
      By:           Name:           Title:        

Exhibit 1(h)

3



--------------------------------------------------------------------------------



 



EXHIBIT 1(i)
[FORM OF SERIES I SENIOR NOTE]
TIDEWATER INC.
CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C.
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
4.61% Senior Note, Series I
Due December 30, 2022

No. IR-[__]   [Date]                      $[_______]   PPN 88643@ AJ5

FOR VALUE RECEIVED, the undersigned, TIDEWATER INC., CAJUN ACQUISITIONS, L.L.C.,
GULF FLEET SUPPLY VESSELS, L.L.C., HILLIARD OIL & GAS, INC., JACKSON MARINE,
L.L.C., JAVA BOAT CORPORATION, POINT MARINE, L.L.C., QUALITY SHIPYARDS, L.L.C.,
S.O.P., INC., SEAFARER BOAT, L.L.C., T. BENETEE, L.L.C., TIDEWATER OFFSHORE
(GP-1984), INC., TIDEWATER MARINE, L.L.C., TIDEWATER MARINE ALASKA, INC.,
TIDEWATER MARINE SAKHALIN, L.L.C., TIDEWATER MARINE SERVICE, L.L.C., TIDEWATER
MARINE WESTERN, INC., TIDEWATER MEXICO HOLDING, L.L.C., TT BOAT CORPORATION,
TWENTY GRAND (BRAZIL), L.L.C., TWENTY GRAND MARINE SERVICE, L.L.C., TWENTY GRAND
OFFSHORE, L.L.C., ZAPATA GULF MARINE, L.L.C., ZAPATA GULF PACIFIC, L.L.C.
(herein called the “Obligors”), jointly and severally, promise to pay to
[           ], or registered assigns, the principal sum of $[          ] on
December 30, 2022 with interest (computed on the basis of a 360-day
Exhibit 1(i)

 



--------------------------------------------------------------------------------



 



year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
4.61% per annum from the date hereof, payable semiannually, on June 30 and
December 30 in each year, commencing on June 30, 2011, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by law
on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount (as
defined in the Note Purchase Agreement referred to below), payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand), at
a rate per annum from time to time equal to the greater of (i) 6.61% or (ii) 2%
over the rate of interest publicly announced by Wells Fargo Bank, National
Association from time to time in Chicago, Illinois as its “base” or “prime”
rate.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Wells Fargo Bank, National Association in
Chicago, Illinois or at such other place as the Obligors shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September 9,
2010 (as from time to time amended, the “Note Purchase Agreement”), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          If a Subsidiary Guaranty is in effect pursuant to the terms of the
Note Purchase Agreement, payments of principal, interest and Make-Whole Amount,
if any, on this Note and all other amounts due under the Note Purchase Agreement
will be guaranteed by the Subsidiary Guarantors pursuant to the terms of a
Subsidiary Guaranty.
Exhibit 1(i)

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            TIDEWATER INC.
      By:           Name:           Title:           CAJUN ACQUISITIONS, L.L.C.
GULF FLEET SUPPLY VESSELS, L.L.C.
HILLIARD OIL & GAS, INC.
JACKSON MARINE, L.L.C.
JAVA BOAT CORPORATION
POINT MARINE, L.L.C.
QUALITY SHIPYARDS, L.L.C.
S.O.P., INC.
SEAFARER BOAT, L.L.C.
T. BENETEE, L.L.C.
TIDEWATER OFFSHORE (GP-1984), INC.
TIDEWATER MARINE, L.L.C.
TIDEWATER MARINE ALASKA, INC.
TIDEWATER MARINE SAKHALIN, L.L.C
TIDEWATER MARINE SERVICE, L.L.C.
TIDEWATER MARINE WESTERN, INC.
TIDEWATER MEXICO HOLDING, L.L.C.
TT BOAT CORPORATION
TWENTY GRAND (BRAZIL), L.L.C.
TWENTY GRAND MARINE SERVICE, L.L.C.
TWENTY GRAND OFFSHORE, L.L.C.
ZAPATA GULF MARINE, L.L.C.
ZAPATA GULF PACIFIC, L.L.C.
      By:           Name:           Title:        

Exhibit 1(i)

3



--------------------------------------------------------------------------------



 



EXHIBIT 1(j)
[FORM OF SUBSIDIARY GUARANTY]
          THIS GUARANTY (this “Guaranty”) dated as of [                ], 2010
is made by the undersigned (each, a “Guarantor”), in favor of the holders from
time to time of the Notes hereinafter referred to, including each purchaser
named in the Note Purchase Agreement hereinafter referred to, and their
respective successors and assigns (collectively, the “Holders” and each
individually, a “Holder”).
W I T N E S S E T H:
          WHEREAS, TIDEWATER INC., a Delaware corporation (the “Company”) and
certain of its Subsidiaries (together with the Company, the “Obligors”), and the
initial Holders have entered into a Note Purchase Agreement dated as of
September 9, 2010 (the Note Purchase Agreement as amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms
and in effect, the “Note Purchase Agreement”);
          WHEREAS, the Note Purchase Agreement provides for the issuance by the
Obligors of $425,000,000 aggregate principal amount of Notes (as defined in the
Note Purchase Agreement);
          WHEREAS, the Company owns, directly or indirectly, all of the issued
and outstanding capital stock or partnership interests of each Guarantor and, by
virtue of such ownership and otherwise, each Guarantor will derive substantial
benefits from the purchase by the Holders of the Obligors’ Notes;
          WHEREAS, it is a condition precedent to the obligation of the Holders
to purchase the Notes that each Guarantor shall have executed and delivered this
Guaranty to the Holders; and
          WHEREAS, each Guarantor desires to execute and deliver this Guaranty
to satisfy the conditions described in the preceding paragraph;
          NOW, THEREFORE, in consideration of the premises and other benefits to
each Guarantor, and of the purchase of the Obligors’ Notes by the Holders, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, each Guarantor makes this Guaranty as follows:
          SECTION 1. Definitions. Any capitalized terms not otherwise herein
defined shall have the meanings attributed to them in the Note Purchase
Agreement.
          SECTION 2. Guaranty. Each Guarantor, jointly and severally with each
other Guarantor, unconditionally and irrevocably guarantees to the Holders the
due, prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, and interest on, and each other amount due under, the Notes or
the Note Purchase Agreement, when and as the same shall become due and payable
(whether at stated maturity or by required or optional prepayment or by
declaration or otherwise) in accordance with the terms of the Notes and the
Exhibit 1(j)

 



--------------------------------------------------------------------------------



 



Note Purchase Agreement (the Notes and the Note Purchase Agreement being
sometimes hereinafter collectively referred to as the “Note Documents” and the
amounts payable by the Obligors under the Note Documents, and all other monetary
obligations of the Obligors thereunder (including any attorneys’ fees and
expenses), being sometimes collectively hereinafter referred to as the
“Obligations”). This Guaranty is a guaranty of payment and not just of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from the Obligors or upon any other event, contingency or circumstance
whatsoever. If for any reason whatsoever the Obligors shall fail or be unable
duly, punctually and fully to pay such amounts as and when the same shall become
due and payable, each Guarantor, without demand, presentment, protest or notice
of any kind, will forthwith pay or cause to be paid such amounts to the Holders
under the terms of such Note Documents, in lawful money of the United States, at
the place specified in the Note Purchase Agreement, or perform or comply with
the same or cause the same to be performed or complied with, together with
interest (to the extent provided for under such Note Documents) on any amount
due and owing from the Company. Each Guarantor, promptly after demand, will pay
to the Holders the reasonable costs and expenses of collecting such amounts or
otherwise enforcing this Guaranty, including, without limitation, the reasonable
fees and expenses of counsel. Notwithstanding the foregoing, the right of
recovery against each Guarantor under this Guaranty is limited to the extent it
is judicially determined with respect to any Guarantor that entering into this
Guaranty would violate Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law, in which case such Guarantor shall be
liable under this Guaranty only for amounts aggregating up to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law.
          SECTION 3. Guarantor’s Obligations Unconditional. The obligations of
each Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other person may
have against the Obligors or any other person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not each Guarantor or the Obligors shall have
any knowledge or notice thereof), including:
     (a) any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;
     (b) any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;
     (c) any failure, omission or delay on the part of the Obligors to conform
or comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give
Exhibit 1(j)

2



--------------------------------------------------------------------------------



 



notice to any Guarantor of the occurrence of a “Default” or an “Event of
Default” under any Note Document;
     (d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph
(a) above or any obligation or liability of the Obligors, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
     (e) any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;
     (f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Obligors, any
Guarantor or to any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
     (g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph
(a) above or any term hereof;
     (h) any merger or consolidation of the Obligors or any Guarantor into or
with any other corporation, or any sale, lease or transfer of any of the assets
of the Obligors or any Guarantor to any other person;
     (i) any change in the ownership of any shares of capital stock of the
Obligors or any change in the corporate relationship between the Obligors and
any Guarantor, or any termination of such relationship;
     (j) any release or discharge, by operation of law, of any Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty; or
     (k) any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.
Exhibit 1(j)

3



--------------------------------------------------------------------------------



 



          SECTION 4. Full Recourse Obligations. The obligations of each
Guarantor set forth herein constitute the full recourse obligations of such
Guarantor enforceable against it to the full extent of all its assets and
properties.
          SECTION 5. Waiver. Each Guarantor unconditionally waives, to the
extent permitted by applicable law, (a) notice of any of the matters referred to
in Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Obligors of any breach or default
by such Obligors with respect to any of the Obligations or any other notice that
may be required, by statute, rule of law or otherwise, to preserve any rights of
the Holders against such Guarantor, (c) presentment to or demand of payment from
the Obligors or the Guarantor with respect to any amount due under any Note
Document or protest for nonpayment or dishonor, (d) any right to the
enforcement, assertion or exercise by any of the Holders of any right, power,
privilege or remedy conferred in the Note Purchase Agreement or any other Note
Document or otherwise, (e) any requirement of diligence on the part of any of
the Holders, (f) any requirement to exhaust any remedies or to mitigate the
damages resulting from any default under any Note Document, (g) any notice of
any sale, transfer or other disposition by any of the Holders of any right,
title to or interest in the Note Purchase Agreement or in any other Note
Document and (h) any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge, release or defense of a guarantor or
surety or that might otherwise limit recourse against such Guarantor.
          SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity.
Until one year and one day after all Obligations have been indefeasibly paid in
full, each Guarantor agrees not to take any action pursuant to any rights which
may have arisen in connection with this Guaranty to be subrogated to any of the
rights (whether contractual, under the United States Bankruptcy Code, as
amended, including Section 509 thereof, under common law or otherwise) of any of
the Holders against the Obligors or against any collateral security or guaranty
or right of offset held by the Holders for the payment of the Obligations. Until
one year and one day after all Obligations have been indefeasibly paid in full,
each Guarantor agrees not to take any action pursuant to any contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Obligors which may have
arisen in connection with this Guaranty. So long as the Obligations remain, if
any amount shall be paid by or on behalf of the Obligors to any Guarantor on
account of any of the rights waived in this paragraph, such amount shall be held
by such Guarantor in trust, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
(duly endorsed by such Guarantor to the Holders, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Holders may determine. The provisions of this paragraph shall survive the term
of this Guaranty and the payment in full of the Obligations.
          SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any of the
Holders pursuant to the terms of the Note Purchase Agreement or any other Note
Document is rescinded or must otherwise be restored or returned by such Holder
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Obligor or any other person, or upon or as a result of the appointment of a
Exhibit 1(j)

4



--------------------------------------------------------------------------------



 



custodian, receiver, trustee or other officer with similar powers with respect
to any Obligor or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against any Obligor or any other
person of a case or proceeding under a bankruptcy or insolvency law, each
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of the principal amount of the Notes and all other
Obligations shall be deemed to have been accelerated with the same effect as if
any Holder had accelerated the same in accordance with the terms of the Note
Purchase Agreement or other applicable Note Document, and such Guarantor shall
forthwith pay such principal amount, Make-Whole Amount, if any, and interest
thereon and any other amounts guaranteed hereunder without further notice or
demand.
          SECTION 8. Term of Agreement. This Guaranty and all guaranties,
covenants and agreements of each Guarantor contained herein shall continue in
full force and effect and shall not be discharged until the earlier to occur of
(i) such time as all of the Obligations shall be paid and performed in full and
all of the agreements of such Guarantor hereunder shall be duly paid and
performed in full and (ii) such Guarantor is released by the Holders pursuant to
Section 22.
          SECTION 9. Representations and Warranties. Each Guarantor represents
and warrants to each Holder that:
     (a) such Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the requisite power
and authority to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged;
     (b) such Guarantor has the requisite power and authority and the legal
right to execute and deliver, and to perform its obligations under, this
Guaranty, and has taken all necessary action to authorize its execution,
delivery and performance of this Guaranty;
     (c) this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
     (d) the execution, delivery and performance of this Guaranty will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under any indenture, mortgage, deed of trust, loan, credit agreement, corporate
charter or by-laws, or any other agreement evidencing Indebtedness,
(ii) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under, any other agreement or instrument to which such Guarantor is bound or by
which such Guarantor or any of its properties may be bound or affected, except
as
Exhibit 1(j)

5



--------------------------------------------------------------------------------



 



could not reasonably be expected to have a Material Adverse Effect,
(iii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Guarantor, except as could not
reasonably be expected to have a Material Adverse Effect, or (iv) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor, except as could not reasonably be
expected to have a Material Adverse Effect;
     (e) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty;
     (f) except as disclosed in Section 5.8 of the Note Purchase Agreement, no
litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or any of its properties or revenues
(i) with respect to this Guaranty or any of the transactions contemplated hereby
or (ii) which could reasonably be expected to have a Material Adverse Effect;
     (g) such Guarantor (after giving due consideration to any rights of
contribution) has received fair consideration and reasonably equivalent value
for the incurrence of its obligations hereunder or as contemplated hereby and
after giving effect to the transactions contemplated herein, (i) the fair value
of the assets of such Guarantor (both at fair valuation and at present fair
saleable value) exceeds its liabilities, (ii) such Guarantor is able to and
expects to be able to pay its debts as they mature, and (iii) such Guarantor has
capital sufficient to carry on its business as conducted and as proposed to be
conducted.
          SECTION 10. Notices. All notices and communications provided for
hereunder shall be in writing and sent by telecopy if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), or by registered or certified mail with return
receipt requested (postage prepaid), or by a recognized overnight delivery
service (with charges prepaid) (a) if to the Obligors or any Holder at the
address set forth in the Note Purchase Agreement or (b) if to a Guarantor, in
care of the Company at the Company’s address set forth in the Note Purchase
Agreement, or in each case at such other address as the Company, any Holder or
such Guarantor shall from time to time designate in writing to the other
parties. Any notice so addressed shall be deemed to be given when actually
received.
          SECTION 11. Survival. All warranties, representations and covenants
made by each Guarantor herein or in any certificate or other instrument
delivered by it or on its behalf hereunder shall be considered to have been
relied upon by the Holders and shall survive the execution and delivery of this
Guaranty, regardless of any investigation made by any of the Holders. All
statements in any such certificate or other instrument shall constitute
warranties and representations by such Guarantor hereunder.
Exhibit 1(j)

6



--------------------------------------------------------------------------------



 



          SECTION 12. Submission to Jurisdiction. Each Guarantor irrevocably
submits to the jurisdiction of the courts of the State of Illinois and of the
courts of the United States of America having jurisdiction in the State of
Illinois for the purpose of any legal action or proceeding in any such court
with respect to, or arising out of, this Guaranty, the Note Purchase Agreement
or the Notes. Each Guarantor consents to process being served in any suit,
action or proceeding by mailing a copy thereof by registered or certified mail,
postage prepaid, return receipt requested. Each Guarantor agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by law, be taken and held to be valid personal service
upon and personal delivery to such Guarantor.
          SECTION 13. Miscellaneous. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each Guarantor hereby waives any provision of law that
renders any provisions hereof prohibited or unenforceable in any respect. The
terms of this Guaranty shall be binding upon, and inure to the benefit of, each
Guarantor and the Holders and their respective successors and assigns. No term
or provision of this Guaranty may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by each Guarantor and the
Required Holders. The section and paragraph headings in this Guaranty are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions hereof, and all references herein to numbered
sections, unless otherwise indicated, are to sections in this Guaranty. This
Guaranty shall in all respects be governed by, and construed in accordance with,
the laws of the State of Illinois, including all matters of construction,
validity and performance.
          IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed as of the day and year first above written.

            [
   ]     By:           Name:           Title:        

Exhibit 1(j)

7



--------------------------------------------------------------------------------



 



FORM OF JOINDER TO SUBSIDIARY GUARANTY
          The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty
dated as of [       ], 2010 from the Guarantors named therein in favor of the
Holders, as defined therein, and agrees to be bound by all of the terms thereof
and represents and warrants to the Holders that:
     (a) the Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the requisite power
and authority to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged;
     (b) the Guarantor has the requisite power and authority and the legal right
to execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and to
perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;
     (c) the Subsidiary Guaranty constitutes a legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
     (d) the execution, delivery and performance of this Joinder will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under any indenture, mortgage, deed of trust, loan, credit agreement, corporate
charter or by-laws, or any other agreement evidencing Indebtedness,
(ii) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under, any other agreement or instrument to which such Guarantor is bound or by
which such Guarantor or any of its properties may be bound or affected, except
as could not reasonably be expected to have a Material Adverse Effect,
(iii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Guarantor, except as could not
reasonably be expected to have a Material Adverse Effect, or (iv) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor, except as could not reasonably be
expected to have a Material Adverse Effect;
     (e) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Joinder;
     (f) except as disclosed in writing to the Holders, no litigation,
investigation or proceeding of or before any arbitrator or governmental
authority is pending or, to the knowledge of the Guarantor, threatened by or
against the Guarantor or any of its
Exhibit 1(j)

8



--------------------------------------------------------------------------------



 



properties or revenues (i) with respect to this Joinder, the Subsidiary Guaranty
or any of the transactions contemplated hereby or (ii) that could reasonably be
expected to have a Material Adverse Effect;
     (g) such Guarantor (after giving due consideration to any rights of
contribution) has received fair consideration and reasonably equivalent value
for the incurrence of its obligations hereunder or as contemplated hereby and
after giving effect to the transactions contemplated herein, (i) the fair value
of the assets of such Guarantor (both at fair valuation and at present fair
saleable value) exceeds its liabilities, (ii) such Guarantor is able to and
expects to be able to pay its debts as they mature, and (iii) such Guarantor has
capital sufficient to carry on its business as conducted and as proposed to be
conducted.
Capitalized Terms used but not defined herein have the meanings ascribed in the
Subsidiary Guaranty.
          IN WITNESS WHEREOF, the undersigned has caused this Joinder to
Subsidiary Guaranty to be duly executed as of __________, ___.

            [Name of Guarantor]
      By:           Name:           Title:        

Exhibit 1(j)

9



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(a)
FORM OF OPINION OF COUNSEL
FOR THE OBLIGORS
          The opinion of Jones Walker, special counsel for the Obligors, shall
be to the effect that:
          1. Each Obligor is validly existing and in good standing under the
laws of its jurisdiction of organization, and each has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted, and, to enter into and perform the Note Purchase Agreement and to
issue and sell the Notes.
          2. The Note Purchase Agreement and the Notes have been duly authorized
by proper corporate or limited liability company action on the part of each
Obligor, have been duly executed and delivered by an authorized officer of each
Obligor and constitute the legal, valid and binding agreements of each Obligor,
enforceable in accordance with their terms.
          3. The Note Purchase Agreement and the Notes specify Illinois law to
govern such documents. We are of the opinion that, if properly presented with
the question, a state or federal court located in Louisiana would give effect to
the choice of law stipulations in the Note Purchase Agreement and the Notes,
unless (a) a court finds that the chosen jurisdiction’s own conflict of law
principals dictate the application of another body of law or (b) the chosen law
contravenes the public policy of the state whose law would otherwise be
applicable absent the contractual choice of law.
          4. In the event a state or federal court located in Louisiana
disregarded the contractual choice of Illinois law provided in the Note Purchase
Agreement and the Notes, the Note Purchase Agreement and the Notes would
nevertheless constitute the legal, valid and binding obligations of the
Obligors, enforceable in accordance with their respective terms under Louisiana
law.
          5. Based on the representations set forth in the Note Purchase
Agreement, the offering, sale and delivery of the Notes do not require the
registration of the Notes under the Securities Act of 1933, as amended, or the
qualification of an indenture under the Trust Indenture Act of 1939, as amended.
          6. No authorization, approval or consent of, and no designation,
filing, declaration, registration and/or qualification with, any Governmental
Authority is necessary or required in connection with the execution, delivery
and performance by each Obligor of the Note Purchase Agreement or the offering,
issuance and sale by the Obligors of the Notes.
          7. The issuance and sale of the Notes by the Obligors, the execution,
delivery and performance by the Obligors of the terms and conditions of the
Notes and the Note Purchase Agreement do not conflict with, or result in any
breach or violation of any of the provisions of, or constitute a default under,
or result in the creation or imposition of any Lien on, the property of any
Obligor or any other Subsidiary pursuant to the provisions of (i) the
certificate or articles of incorporation or formation or bylaws or operating
agreement of any Obligor or any other
Exhibit 4.4(a)

 



--------------------------------------------------------------------------------



 



Subsidiary, (ii) any loan agreement to which any Obligor or any other Subsidiary
is a party or by which any of them or their property is bound, (iii) any other
Material agreement or instrument filed as an exhibit by the Company under the
Securities Exchange Act of 1934, as amended, to which any Obligor or any other
Subsidiary is a party or by which any of them or their property is bound,
(iv) any Delaware General Corporation, Delaware Limited Liability Company,
Texas, Louisiana or federal law (including usury laws) or regulation applicable
to any Obligor, or (v) to such counsel’s knowledge, any order, writ, injunction
or decree of any court or Governmental Authority applicable to any Obligor.
          8. Except as disclosed in Section 5.8 to the Note Purchase Agreement,
to such counsel’s knowledge there are no actions, suits or proceedings pending,
or threatened against, or affecting the any Obligor or any other Subsidiary, at
law or in equity or before or by any Governmental Authority, that are likely to
result, individually or in the aggregate, in a Material Adverse Effect.
          9. No Obligor or any other Subsidiary is (i) a “public utility” as
defined in the Federal Power Act, as amended, or (ii) an “investment company” or
a company “controlled” by an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended.
          10. The issuance of the Notes and the intended use of the proceeds of
the sale of the Notes do not violate or conflict with Regulation U, T or X of
the Board of Governors of the Federal Reserve System.
The opinions of Jones Walker shall cover such other matters relating to the sale
of the Notes as the Purchasers may reasonably request. With respect to matters
of fact on which such opinion is based, such counsel shall be entitled to rely
on appropriate certificates of public officials and officers of the Obligors and
with respect to matters governed by the laws of any jurisdiction other than the
United States of America, the laws of the State of Louisiana or the Delaware
General Corporation Law, such counsel may rely upon the opinions of counsel
deemed (and stated in their opinion to be deemed) by them to be competent and
reliable. For purposes of its opinions as to enforceability in paragraphs 2 and
3, such counsel may assume that the Agreement and the Notes are governed by
Louisiana law. The opinion shall state that subsequent transferees and assignees
of the Notes may rely thereon.
Exhibit 4.4(a)

2



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(b)
FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
          The opinion of Foley & Lardner LLP, special counsel to the Purchasers,
shall be to the effect that:
          1. The Company is a corporation organized and validly existing in good
standing under the laws of the State of Delaware, with requisite corporate power
and authority to enter into the Agreement and to issue and sell the Notes.
          2. The Agreement and the Notes have been duly authorized, executed and
delivered by the Company and the Agreement and the Notes constitute the legal,
valid and binding agreements of each Obligor, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application relating to or affecting the enforcement of the rights of
creditors or by equitable principles, regardless of whether enforcement is
sought in a proceeding in equity or at law.
          3. Based upon the representations set forth in the Agreement, the
offering, sale and delivery of the Notes do not require the registration of the
Notes under the Securities Act of 1933, as amended, or the qualification of an
indenture under the Trust Indenture Act of 1939, as amended.
          4. The issuance and sale of the Notes and compliance with the terms
and provisions of the Notes and the Agreement do not conflict with or result in
any breach of any of the provisions of the Certificate of Incorporation or
By-Laws of the Company.
          5. No approval, consent or withholding of objection on the part of, or
filing, registration or qualification with, any governmental body, Federal or
state, is necessary in connection with the execution and delivery of the
Agreement or the Notes.
As to the due authorization, execution and delivery of the Notes and the
Agreement by the Obligors other than the Company, Foley & Lardner LLP may rely
on the opinion of Jones Walker. The opinion of Foley & Lardner LLP shall state
that the opinion of Jones Walker, delivered to you pursuant to the Agreement, is
satisfactory in form and scope Foley & Lardner LLP, and, in its opinion, the
Purchasers are justified in relying thereon. The opinion shall state that
subsequent transferees and assignees of the Notes may rely thereon. The opinion
also shall cover such other matters relating to the sale of the Notes as the
Purchasers may reasonably request.
Exhibit 4.4(b)

 